Title: Thomas Jefferson: an essay or introductory lecture...dialects of the English language, 1825, 1825
From: Jefferson, Thomas
To: 

 
             
             
               An Essayor Introductory Lecturetowards facilitating instruction in the Anglo-Saxon and Modern dialects of the English Language.for the use of the University of VirginiaPrinted by order of the Board of VisitorsThe importance of the Anglo-Saxon dialect towards a perfect understanding of the English language seems not to have been duly estimated by those charged with the education of youth; and yet it is unquestionably the basis of our present tongue. it was a full-formed language, it’s frame and construction, it’s declensions of nouns and verbs, and it’s syntax were peculiar to the Northern languages, and fundamentally different from those of the South. it was the language of all England, properly so called, from the Saxon possession of that country in the 6th century to the  time of Henry III, in the 13th and was spoken pure and unmixed with any other, altho’ the Romans had been in possession of that country for nearly five centuries from the time of Julius Cæsar, yet it was a military possession chiefly, by their souldiery alone, and with dispositions intermutually jealous and unamicable. they seem to have aimed at no lasting settlements there, and to have had little familiar mixture with the native Britons. in this state of connection there would probably be little incorporation of the Roman into the native language, and on their subsequent evacuation of the island, it’s traces would soon be lost altogether. and, had it been otherwise, these innovations would have been carried with the Natives themselves when driven into Wales by the invasion and entire occupation of the rest of the Southern portion of the island by the Anglo-Saxons. the language of these last became that of the country, from that time forth, for nearly  seven centuries; and so little attention was paid among them to the Latin, that it was known to a few individuals only, as a matter of science, and without any chance of transfusion into the vulgar language. we may safely repeat the affirmation therefore that the pure Anglo-Saxon constitutes at this day the basis of our language. that it was sufficiently copious for the purposes of society in the existing conditions of arts and manners, reason alone would satisfy us from the necessity of the case. it’s copiousness too was much favored by the latitude it allowed  of combining primitive words so as to produce any modification of idea desired in this characteristic it was equal to the Greek. but it is more specially proved by the actual fact of the books they have left us in the various branches of history geography, religion, law, and poetry. and altho’, since the Norman conquest it has recieved vast additions and embellishments from the Latin, Greek, French & Italian languages, yet these are but engraftments on it’s idiomatic stem. it’s original structure & Syntax remain the same, and can be but imperfectly understood by the mere Latin scholar. hence the necessity of making the A-Saxon a regular branch of Academic education. in the 16th and 17th centuries it was assiduously cultivated by a host of learned men. the names Lambard, Parker, Spelman. Wheeloc, Wilkins, Gibson, Hickes, Thwaites, Somner, Benson, Mareschal, Elstob, deserve to be ever remembered with gratitude for the Anglo-Saxon works which they have given us through the press, the only certain means of preserving and promulgating them. for a century past this study has been too much neglected. the reason of this neglect, and it’s remedy, shall be the subject of some explanatory Observations. these will respect I. Alphabet. II. Orthography. III. Pronuntiation. IV. Grammar.I. The Alphabet.The Anglo-Saxon alphabet, as known to us in it’s printed forms, consists of 26. characters, about the half of which are Roman, the others of forms peculiarly Saxon. these, mixed with the others, give an aspect to the whole rugged, uncouth and appalling to an eye accustomed to the roundness and symmetry of the Roman character. this is a first discouragement to the English student. next, the task  of learning a new alphabet, and the time and application necessary to render it easy and familiar to the Reader, often decides the doubting learner against an enterprise so apparently irksome.The earliest remains extant of Saxon writing are said to be of the 7th century; and the latest of the 13th. the black letter seems to have been introduced by William the conqueror, whose laws are written in Norman French, and in that letter. the full alphabet of Roman character was first used about the beginning of the 16th century. but the expression of the same sounds by a different character did not change these sounds, nor the language which they constituted; did not make the language of Alfred a different one from that of Piers Ploughman, of Chaucer, Douglas, Spencer, and Shakespear, any more than the 2d revolution, which substituted the Roman for the English black letter made theirs a different language from that of Pope and Bolingbroke; or the writings of Shakespear, printed in black letter different from the same as now done in Roman type. the life of Alfred written in Latin, and in Roman character by Asser, was reprinted by Archbishop Parker in A-S. letters. but it is Latin still, altho’ the words are represented by characters different from those of Asser’s original. and the extracts given us by Dr Hickes from the Greek Septuagint, in A-S. characters, is Greek still, altho’ the Greek sounds are represented by other types. here then I ask, why should not this Roman character, with which we are all familiar, be substituted now for the A-S. by printing in the former the works already edited in the latter type? and also the M.S.S. still inedited? this may be done letter for letter, and would remove entirely the first discouraging obstacle to the general study of the A-Saxon.II. OrthographyIn the period during which the A-S. alphabet was in use, reading and writing were rare arts. the highest dignitaries of the church subscribed their marks, not knowing how to write their names. Alfred himself was taught to read in his 36th year only, or as some editions of Asser say, in his 39th   speaking of learning in his preface to the Pastoral of Gregory, Asser says ‘swa clean hi was oth-fallen on Angalkin that swithe few wereon behinan Humber the hior thenung cuthon understandan on English, oth furthon an errand y-write of Latin on English areckon. and I ween that not many beyondan Humber nay aren; swa few hior  weron that I furthon  ane on lepne nay may y-thinkan be-Suthan Thames tha tha I to ric fang.’ or as literally translated into later English by Archbishop Parker, ‘so clean it was fallen amongst the English nation, that very few were on this side Humber which their service could understand in English, or else furthermore an epistle from Latin into English to declare. and I ween that not many beyond Humber were not. so few of them were, that I also one only may not remember by South Thamise when as I to reign undertook.’ in this benighted state, so profoundly illiterate, few read at all, and fewer wrote; and the writer having no examples of orthography to recur to, thinking them indeed not important, had for his guide, his own ideas only of the power of the letters, unpractised & indistinct as they might be. he brought together therefore those letters which he supposed must enter into the composition of the sound he meant to express, and was not even particular in arranging them in the order in which the sounds composing the word followed each other. thus birds were spelt brides, grass gaers, run yrnam, cart crætt, fresh fersh. they seemed to suppose too that a final vowel was necessary to give sound to the consonant preceding it, and they used for that purpose any vowel indifferently. a son, was suna, sune, sunu; mæra, mære, mæro, mæru. fines, limites; ge, ye, y, i, are various spellings of the same prefix. the final e mute in English is a remain of this, as in give, love, curse.The vowels were used indiscriminately also for every vowel sound. thus thecomparitive ended   in ar, er, ir, or, ur, yr.the superlativein ast, est, ist, ost, ust, yst.the participle presentin and, end, ind, ond, und, ynd.the participle pastin ad, ed, id, od, ud, yd.other examples arebetweox, betwix, betwox, betwux, betwyx, for betwixtegland, igland, ygland, for islandof this promiscuous use of the vowels we have also abundant remains still in English. for according to the powers given to our letters we often use them indifferently for the same sound as in bulwark, assert, stir, work, lurk, myrtle. the single word many, in A-S. was spelt, as Dr Hickes has observed in 20. different ways, to wit, mænigeo, mænio, mæniu, menio, meniu, mænigo, mænego, manige, menigo, manegeo, mæanegeo, menegeo, mænygeo, menigeo, manegu, mænigu, menegu, menego, menigu, manigo. to prove indeed that every one spelt according to his own notions, without regard to any standard, we have only to compare different editions of the same composition. take for example Alfred’s preface to Gregory’s Pastoral before cited, as published in different editions.swaclænehiowæsothfeallenuonAngelkynnethætteswithefeawewæronbehionanheoothfeallenAngelcynnethatfeawabeheonanfewaHumbrethehiorathenungacuthenunderstandanonEngliseoththefurthumanærendgewrithiratheningacuthonunderstondanÆnglixfurthonærendgewrytthenungeoflædeneonEngliseareccan& ie wenethættenauhtmonigebegeonganHumbrenæren.ledeneÆngelisearecceanthatnohtbegiondannearon.nahtnæron.This unsettled orthography renders it necessary to swell the volume of the dictionaries by giving to each word  as many places in order of the   Alphabet as there are different modes of spelling it; and in proportion as this is omitted, the difficulty of finding  the words increases on the student.Since then it is apparent that the A-S. writers had established no particular  standard of orthography, but each one followed arbitrarily his own mode of combining the letters, we are surely at liberty equally to adopt any mode which, establishing uniformity, may be more consonant with the power of the letters, and with the orthography of the present dialect, as established by usage. the latter attention has the advantage of exhibiting more evidently the legitimate parentage of the two dialectsIII. Pronunciation.To determine what that was among the A-S. our means are as defective as to determine the long agitated question What was the original pronunciation of the Greek & Latin languages. the presumption is certainly strong that in Greece and Italy, the countries occupied by those languages, their pronuntiation has been handed down, by tradition, more nearly that it can be known to other countries: and the rather as there has been no particular point of time at which those antient languages were changed into the modern ones occupying the same grounds. they have been gradually worn down to their present forms by time, and changes of modes and circumstances. in like manner there has been no particular point of time at which the Anglo-Saxon has been changed into it’s present English form. the languages of Europe have generally, in like manner, undergone a gradual metamorphosis, some of them in name as well as in form. we should presume therefore that in those counties of Great Britain which were occupied earliest, longest and  latest by the Saxon immigrants, the pronuntiation of their language has been handed down more nearly than elsewhere; and should be searched for in the provincial dialects of those counties. but the fact is that these counties have divaricated in their dialects, so that it would be difficult to decide among them which is the most genuine. under these doubts therefore we may as well take the pronuntiation now in general use as the legitimate standard, and that from which it is most promotive of our object to infer the A-S. pronuntiation. it is indeed the forlorn hope of all aim at their probable pronuntiation; for were we to regard the powers of the letters only, no human organ could articulate their uncouth jumble. we will suppose therefore the power of the letters to have been generally the same in A-S. as now in English; and to produce the same sounds we will combine them, as nearly as may be, conformably with the present English orthography. this is indeed a most irregular and equivocal standard; but a conformity with it will bring the two dialects nearer together in sound and semblance, and facilitate the transition from the one to the other more auspiciously than a rigorous adherence to any uniform system of orthography which speculation might suggest.I will state some instances only (referring to Dr Hickes for more) of the unskilful and inconsistent uses of the letters by the Anglo-Saxons, in proof of the necessity of changing them, to produce, to a modern reader, the very sounds which we suppose them to have intended by their confused combinations. their vowels, promiscuously used, as before observed, must all be freely changed to those used in corresponding words in English orthography.b.soundsas v.  as inober, over.c.as g. fic, fig.as jceole, jowl.as k.tacn, token, bacen, baked. cind, kind.as s.cedar. cedar.as ch.ceak. cheek.cg.as dgebricg. bridge.d.soundsas th.worden, or worthen. mid or mith, with.f.as v.delfan, to delve, yfel, evil. v.as fvot, foot.gas c.gamel, camel.as ga.gandra, gander. garlec, garlic.as ge.angel.as w.laga, law. agen, own. fugel, fowl.as y. this is it’s most general power, as ge, ye. gear, year. burigen, bury. geoc, yoke. ego, eye. ge, ye, y.sc.as sh. as inscame, shame.  scip, ship. score, shore. scyl, shall.y.as ou.ynce, ounce.x.		as sh.fixas, fishes. axan, ashes.as sk.axian, ask.and finally, in the words of Dr Hickes ‘demum quomodo Anglo-Saxonicae voces factae sunt Anglicae mutando literas ejusdem organi, asperando lenes, et leniendo asperas, vocales, diphthongos, et interdum consonantes leviter mutando, auferendo initales et finales syllabas, præsertim terminationem modi infinitivi, praterea adolendo, transponendo, et interponendo literas, et voces quoque syncopando, exemplis docendum est.’IV. Grammar.Some observations on A-S. grammar may show how much easier that also may be  rendered to the English student. Dr Hickes may certainly be considered as the father of this branch of modern learning. he has been the great Restorer of the A-S. dialect from the oblivion into which it was fast falling. his labors in it were great, and his learning not less than his labors. his Grammar may be said to be the only one we yet possess: for that edited at Oxford in 1711. is but an extract from Hickes, and the principal merit of mrs Elstob’s is that it is written in English, without any thing original in it.  some others have been written, taken also and almost entirely from Hickes. in his  time there was too exclusive a prejudice in favor of the Greek and Latin languages. they were considered as the standards of perfection, and the endeavor generally was to force other languages to a conformity with these models. but nothing can be more radically unlike than the frames of the antient languages, Southern and Northern, of the Greek and Latin languages from those of the Gothic family. of this last are the A-S. and English; and had Dr Hickes, instead of keeping his eye fixed on the Gr. & Lat. languages, as his standard, viewed the A-S. in it’s conformity with the English only, he would greatly have enlarged the advantages for which we are already so much indebted to him. his labors however 
have advanced us so far on the right road, and a correct pursuit of it will be a just homage to him.A Noun  is to be considered under it’s accidents of genders, cases & numbers. the word gender is, in nature, synonimous with Sex. to all the subjects of the animal kingdom Nature has given Sex, and that is two–fold only, male or female, masculine or feminine. vegetable and  mineral subjects have no distinction of sex, consequently are of no gender. words, like other inanimate things, have no sex, are of no gender. yet in the construction of the Gr. and Lat. languages, and of the modern ones of the same family, their adjectives being varied in termination, and made distinctive of animal sex, in conformity with the nouns or names of animal subjects, the two real genders, which nature has established, are distinguished in their languages. but, not stopping here, they have, by usage, thrown a number of unsexual subjects into the sexual classes, leaving the residuary mass to a 3d class, which grammarians call Neutral, that is to say, of no gender or sex; and some Latin grammarians have so far lost sight of the real and natural genders as to ascribe to  that language 7. genders, the Masculine, feminine, neutral, gender common to two,  common to three, the doubtful and the Epicene; than which nothing can be more arbitrary, and nothing more useless. but the languages of the Anglo-Saxons and English  is based on principles totally different from those of the Gr. & Lat. and is constructed on  laws  peculiar and idiomatic to itself. it’s adjectives have no changes of termination on account of gender, number or case. each has a single one applicable to every noun, whether it be the name of a thing having sex, or not. to ascribe gender to nouns in such a case would be to embarras the learner with unmeaning and useless distinctions. it  will be said e.g. that a priest is of one gender, and a priestess of another, a poet of one, a poetess another Etc and that therefore the words designating them must be of different genders. I say, not at all. because  altho’ the thing designated may have sex, the word designating it, like other inanimate things has no sex, no gender. in Latin we well know that the thing may be of one gender and the word designating it of another. see Martial 7. Epis, 17 the ascription of gender to it is artificial and arbitrary, and, in English & A-S. absolutely useless. Lowthe therefore among the most correct of our English grammarians, has justly said that in the Nouns of the English language, there is no other distinction of gender but that of nature, it’s adjectives admitting no change but of the degrees of comparison. we must guard against the conclusion of Dr Hickes that the change of termination in the A-S. adjectives, as god, gode for example, is an indication of gender, this, like others of his examples of inflection is only an instance of unsettled orthography. in the languages acknoleged to ascribe genders to their words, as Gr. Lat, Italian, Spanish, French, their dictionaries indicate the gender of every noun; but the A-S. and English dictionaries give no such indication; a proof of the general sense that gender makes no part of the character of the noun. we may safely therefore dismiss the learning of genders from our language, whether in it’s antient or modern form.2. our law of Cases is different. they exist in nature, according to the difference of accident they announce. no language can be without them, & it is an error to say that the Greek is without an ablative. it’s ablative indeed is always like it’s dative; but were that sufficient to deny it’s existence, we might equally say that the Latins had no ablative plural, because in all nouns, of every declension, their ablative plural is the same with the dative. it would be to say that to go to a place, or from a place, means the same thing. the grammarians of Port-Royal therefore have justly restored the Ablative to Greek Nouns. our Cases are generally distinguished by the aid of the prepositions of, to, by, from or with, but sometimes also by change of termination. but these changes are not so general or difficult as to require, or to be capable of a distribution into declensions. yet Dr Hickes, having in view the 5. declensions of the Latin, and 10. of the Greek languages, has given 6. and Thwaytes 7. to the A-S. the whole of them however are comprehended under the 3. single Canons following.1. the datives and  ablatives plural of all nouns end in um.2. of the other cases, some nouns inflect their Genitive singular only, and some their Nominative, accusative and Vocative plural also in s, as in English3. Others, preserving the primitive form in their Nom. and Voc. singular, inflect all the other cases & numbers in en.3. Numbers.Every language, as I presume, has so formed it’s Nouns and Verbs as to distinguish the action of a single and a plurality of subjects, and all, as far as I know, have been * p. 17 contented with the simple distinction of singular and plural, except the Greeks, who have interposed between them a Dual number, so distinctly formed by actual changes of termination and inflection, as to leave no doubt of it’s real distinction from the other numbers. but they do not uniformly use their dual for it’s appropriate purpose. the number 2. is often expressed plurally, and sometimes by a dual noun and plural verb. Dr Hickes supposes that A-S. to have a dual number also, not going thro’ the whole vocabulary of nouns and verbs, as in Greek, but confined to two particular pronouns, i.e. wit, and yit, which he translates we two, and ye two. but Benson renders wit by nos, and does not give yit at all. and is it worth while to embarras grammar with an extra distinction for two  or three, or half a dozen words? and why may not wit, we two, & yit, ye two, by considered plural, as well as we three, or we four? as duo, ambo, with the Latins? we may surely say then that neither the A-S. nor English has a dual number.4. Verbs, moods.To the verbs in A-S. Dr Hickes gives 6. moods. the Greeks, besides the 4. general moods, Indicative, Subjunctive, Imperative and Infinitive have really an Optative mood, distinguished from the others by actual differences of termination. and some Latin grammarians, besides the optative, have added, in that language, a Potential mood; neither of them distinguished by differences of termination or inflection. they have therefore been disallowed by later and sounder grammarians; and we may, in like manner, disembarras our A-S. and English from the Optatives and Potentials of Dr Hickes.Supines and Gerunds.He thinks too that the A-S. verb has supines & gerunds, among it’s variations; accidents certainly peculiar to Latin verbs only. he considers lufian, to love, as the infinitive, and to lufian, a supine. the exclusion therefore of the preposition to, makes with him the infinitive, while we have ever considered it as the essential sign of that mood. and what all grammarians have hitherto called the infinitive, he considers as a supine or gerund. his examples are given in A-S. and Latin, but I will add the equivalent Greek and English for illustration.1. Mark. 24.Come thu us to for-spillan?Venisti nos perditum?Ηλϑες απoλεςαι ἡμας;Comest thou to destroy us?1. Luke 9. andand he him an-wield sealed untrimness to healan, & devil-sickness ut to a-drivan.potestatem curandi infirmitates, et ejiciendi dæmonia.εξoυςιαν επι παντα τα δαιμoνια και νoςoυς ϑεραπευειν.authority over all dæmons, and to cure diseases.2. Mat. 13.Herod seeketh that child to for-spillan.Herodes quærit  puerum ad perdendum eum.Ἡρoδης ζητει τo παιδιoν τoυ απoλεςαι αυτoνHerod seeketh the child to destroy him.1. Luke 77.to sellen his floc hæle y-wit.ad dandam scientiam salustis plebi suæ.τoυ δoυναι γνωςιν ςωτεριας τω λαω αυτoυto give knolege of salvation to his people.I ask then if απoλεςαι, ϑεραπευειν, δoυναι, are supines or gerunds? why then should to for-spillan, to healan, to a-drivan, to sellen, or, to destroy, to heal, to cure, to drive, to give, be necessarily supines or gerunds? the fact is only that the Latins express by these inflections, peculiar to themselves, what other languages do by their infinitives.From these aberrations, into which our great Anglo-Saxon leader Dr Hickes has been seduced by too much regard to the structure of the Greek & Latin languages and too little to their radical difference from that of the Gothic family, we have to recall our footsteps  into the right way, and we shall find our path rendered smoother, plainer, and more direct to the object of profiting of the light which each dialect throws on the other. and this even as to the English language, appears to have been the opinion of Waltus the best of our English Grammarians who, in the preface to his English grammar, says ‘omnes ad Latinæ linguæ normam ne nostram Anglicanam nimium exigentes multa inutilia præcepta de nominum casitus, generibus et declinationibus,  verborum temporibus, modis et conjugationibus, de nominum item et verborum regimine, a lüsque similibus tradiderunt, qu lingua nostra sunt prorsus aliena, adeoque confusionem potius et obscuritatem periunt, quam explicationi inservient.’Having removed then this cumbrous scaffolding, erected by too much learning, and obscuring, instead of enlightening our Anglo-Saxon structure, I will proceed to give a Specimen of the manner in which I think might be advantageously edited any future republications of the A-S. writings which we already possess in print, or any MSS. which may hereafter be given to us through the medium of the press.I take my Specimen from Thwaite’s Heptateuch, beginning with 1st chapter of Genesis. I give in one column the A-S. text, in the Roman character, preserving letter for letter the orthography of the Saxon original. in another column the same text in the Roman character also, spelt with a combined regard to the power of the letters, to English orthography, and English pronunciation. I interline a version verbally exact, placing every English word under it’s A-S. root, without regard to the change of acceptation it has undergone in time. as e.g. ‘the earth was idle and empty’ 1. Gen. 2. instead of the modern words ‘without form and void’ and the ‘αορατος και ακαταςκευαςος’ of the LXX. leaving to the ingenuity of the reader to trace the history of the change. in rendering the A-S. into the corresponding English word, I have considered as English not only what is found in the oldest English writers, in glossaries and dictionaries, but in the Provincial dialects also, and in common parlance of unlettered people, who have preserved more of the antient language than those whose style has been polished by education. Grammar too is disregarded, my principal object being to manifest the identity of the two languages. this version is rendered more uncouth by the circumstances that 1. the ordo verborum of the A-S. is not exactly the same as the English. 2. they used much oftener the noun without the article. 3. they frequently use their oblique cases without a preposition prefixed, the English very rarely. in this verbal versions these omissions are to be understood.The A-S. writings, in this familiar form are evidently nothing but old English; and we may join conscientiously in the exhortation of Archbishop Parker, in his preface to Asser ‘omnes qui in regni institutis addiscendis elaboraverint, cohortabor ut exiguo labore, seu pene nullo, hujus sibi 
linquæ cognitionem acquirant.’As we are possessed in America of the printed editions of A-S. writings, they furnish a fit occasion for this country to make some return to the older nations for the science for which we are indebted to them. and in this task I hope an honorable part will in time be borne by our University, for which, at an hour of life too late for any thing elaborate, I hazard these imperfect hints, for consideration chiefly on a subject on which I pretend not to be profound. the publication of the inedited MSS. which exist in the libraries of G. Britain only, must depend on the learned of that nation. their means of science are great. they have done much, and much is yet expected from them. nor will they disappoint us. our means are as yet small. but the widow’s mite was piously given, and kindly accepted. how much would contribute to the happiness of these two nations a brotherly emulation in doing good to each other, rather than the mutual vituperations so unwisely and unjustifiably sometimes indulged in by both. and this too by men on both sides of the water, who think themselves of a superior order of understanding, and some of whom are truly of an elevation far above the ordinary stature of the human mind. no two people on earth can so much help, or hurt each other. let us then yoke ourselves jointly to the same car of mutual happiness, and vie in common efforts to do each other all the good we can. to reflect on each other the lights of mutual science particularly, and the kind affections of kindred blood. be it our  task, in the case under consideration, to reform and republish, in forms more advantageous, what we already possess, and theirs to add to the common stock the inedited treasures which have been too long buried in their despositories.P.S. January 1825. In the year 1818. by authority of the legislature of Virginia, a plan for the establishment of an University was prepared and proposed to them. in that plan the Anglo-Saxon language was comprehended as a part of the circle of instruction to be given to the Students; and the preceding pages were then committed to writing for the use of the University. I pretend not to be an Anglo-Saxon scholar. from an early period of my studies indeed, I have been sensible of the importance of making it a part of the regular education of our youth; and at different times, as leisure permitted, I applied myself to the study of it, with some degree of attention. but my life has been too busy in pursuits of another character to have made much proficiency in this. the leading idea which very soon impressed itself on my mind, and which has continued to prevail through the whole of my observations on the language, was, that it was nothing more than the old English of a period of some ages earlier than that of Piers Ploughman, and under this view my cultivation of it has been continued. it was apparent to me that the labors of Dr Hickes, and other very learned men, have been employed in a very unfortunate direction, in endeavors to give it the complicated structure of the Greek and Latin languages. I have just now recieved a copy of a new work, by mr Bosworth on the Elements of Anglo-Saxon grammar, & it quotes two other works, by Turner and Jamieson, both of great erudition, but not yet known here. mr Bosworth’s is indeed a treasure of that venerable learning. it proves the assiduity with which he has cultivated it, the profound knolege in it which he has attained, and that he has advanced far beyond all former grammarians in the science of it’s structure. yet, I own, I was disappointed on finding that in proportion as he has advanced on, and beyond, the footsteps of his predecessors, he has the more embarrassed the language with rules and distinctions in imitation of the grammars of Greek and Latin, has led it still further from it’s genuine type of old English, and increased it’s difficulties by the multitude and variety of new and minute rules with which he has charged it. I had the less expected this from observations made early in the work, on ‘th total disregard of the A-Saxons of any settled rules of orthography, their confounding the letters, using them indifferently for each other, and especially the vowels and diphthongs [pa. 46.] on the frequent transpositions of their letters, and the variety of ways of writing the same word by different A-S. authors,’ giving, as examples, six ways of spelling the word ‘youth,’ and the twenty ways of spelling ‘many;’ observing that, in the Comparative degree, the last syllable er, was spelt with all the vowels indifferently, so also the syllable est, of the Superlative degree, and so the Participial terminations of end, and ed, [pa.54.] adding many other examples of an use entirely promiscuous of the vowels, and much so of the consonants. and in pa. 249. he says ‘it must be evident that learning was not so common in the Saxon æra as at the present time. our ancestors, having few opportunities of literary acquirements, could not have determined upon fixed rules for orthography, any more than illiterate persons in the present day, who, having been employed in manual labor, could avail themselves of the facilities which were offered. hence arose the differences observable in spelling the same words in Saxon.’ and again in a note, pa. 253. he says ‘those changes in Saxon, which are denominated dialects, appear in reality only to be the alterations observed in the progress of the language, as it gradually flowed from the Saxon, varying, or casting off many of it’s inflections, till it settled in the form of the present English. this progressive transformation of the Anglo Saxon into our present form of speech will be evident by the following examples, taken from the translations of the most learned men of the age to which they are referred.’ and he proceeds to give specimens of the Pater nosters of the years 890. 930. 1130. 1160. 1180. 1250. 1260. 1380. 1430. 1500. 1526. 1537. 1541. 1556. 1611. that is, from the time of Alfred to that of Shakespear. these obviously prove the gradual changes of the language from the A-S. form, to that of the present English, and that there was no particular  point of time at which the A-S. was superceded by the English dialect; for dialects we may truly call them, of the same language, separated by lines of time instead of space. and these specimens prove also that the language of Alfred was, no more than that of Piers Ploughman, a different one from that we now speak. in like manner the language of France, cotemporary with our Anglo-Saxon, was as different from modern French, as the A-S. from modern English; and their Romanumrusticum, or Romain-rustique, as it was called, has changed insensibly, as our A-S. to the form now spoken. yet so much of the fundamental idiom remains the same in both, that to read and understand the elder dialect, they need but a Glossary for words lost by disuse. I will make one more quotation from mr Bosworth. because it confirms what I have said of the scholastic bias of our early authors to place our old language in the line of Latin and Greek. ‘Hickes, says he, page 213. note 2. indisputably one of the most learned of those who can be said to have examined, with a critical eye, our Saxon literature, influenced by the desire of reducing everything to some classical standard, a prejudice not uncommon in the age in which he wrote, endeavors, with greater zeal than success, to shew that the writers whom he was recommending to the world [the A-S. poets] observed the legitimate rules of Latin prosody, and measured their feet by syllabic quantity.’ Notwithstanding these proofs that our Author was fully aware of the unsettled and uncertain orthography of the A-Saxons, and his particular observations, pa. 53. 54. that ‘the final letters of words are often omitted,’ and ‘that the different letters suffer very frequent changes of position,’ he proceeds, in conformity with preceding authorities, which indeed support him, to make genders, cases, and declensions of nouns to depend on their terminating vowel, pa. 80. 81. 82. 83. 94. the formations of different parts of verbs to depend on the collocation of the letters [pa. 143.] and other formations [pa. 181.] and even regimen [pa. 202.] to depend on the final syllable. and this leads to such an infinitude of minute rules and observances, as are beyond the power of any human memory to retain. if indeed this be the true genius of the A-S. language, then it’s difficulties go beyond it’s worth, and render a knolege of it no longer a compensation for the time and labor it’s acquisition will require: and in that case, I would recommend it’s abandonment in our University, as an unattainable and unprofitable pursuit. but if, as I believe, we may consider it as merely an antiquated form of our present language, if we may throw aside the learned difficulties which mask it’s real character, liberate it from these foreign shackles, and proceed to apply ourselves to it with little more preparation than to Piers Ploughman, Douglas, or Chaucer, then I am persuaded it’s acquisition will require little time or labor, and will richly repay us by the intimate insight it will give us into the genuine structure powers, and meanings of the language we now read and speak. we shall then read Shakespear and Milton with a superior degree of intelligence and delight, heightened by the new and delicate shades of meaning developed to us by a knolege of the original sense of the same words. this rejection of the learned labors of our A-S. Doctors may be considered perhaps as a rebellion against science. my hope however is that it may prove a revolution. two great works indeed will be  wanting to effect all it’s advantages. 1. a Grammar on the simple principles of the English grammar, analogising the idiom, the rules and principles of the one and the other, eliciting their common origin, the identity of their structure, laws and composition, and their total unlikeness to the genius of the Greek and Latin. 2. a Dictionary, on the plan of Stephens or Scapula, in which the A-S. roots should be arranged alphabetically, and the derivatives from  each root, Saxon and English, entered under  it in their proper order and connection. such works as these, with new editions of the Saxon writings, on the plan I venture to propose, would shew that the A-S. is really old English, little more difficult to understand than works we possess, and read & still call English. they would recruit and renovate the vigour of the English language, too much impaired by the neglect of it’s antient constitution and dialects, & would remove, for the Student, the principal difficulties of ascending to the source of the English language, the main object of what has been here proposed.Observations on Anglo-Saxon grammarPronuntiation. Different nations use different alphabets for expressing the sounds of their languages; and nations which use the same alphabet assign very different powers to the same characters. hence, to enable persons to learn the language of other countries, grammars are composed explaining to what letters and combinations of them, in their own language, the letters and combinations of them in another are equivalent. the pronuntiation of the living languages is deposited in records of this kind, as doubtless was that of the Greek and  Latin languages, now considered as dead. these evidences of their pronuntiation however being lost, we resort to the countries in which these languages were once spoken, and where they have been insensibly altered to what is now spoken there; and we presume that, the same alphabetical characters being still preserved there, the powers assigned to them are those handed down by tradition, with some changes no doubt, but yet tolerably correct in the main: and that the present pronunciation of those characters by the inhabitants of the same country is better evidence of their antient power than any other to be obtained at this day. hence it is presumed that the pronuntiation of the Greek and Roman characters, now practised by the modern Greeks & Italians, is nearer probably to that of the antient Greeks and Romans than the sounds assigned to the same characters by any other nation. The Anglo-Saxon is also become a dead language. it’s alphabet is preserved; but if any written evidences exist of the powers assigned to it’s different characters, it is unknown to me. on the contrary I believe that the expressions of the sounds of their language by alphabetical characters had not been long and generally enough practised to settle an uniform power in each letter or combination of letters. this I infer from their infinitely diversified modes of spelling the same word. for example the word many is found spelt in 20. different manners. to supply evidence therefore of the pronuntiation of their words, we should, I think, resort to the pronuntiation of the corresponding words in Modern English. for as the Anglo-Saxon was insensibly changed into the present English language, it is probable the English have the pronuntiation, as well as the words, by tradition. indeed I consider the actual pronunciation of a word by the English as better evidence of it’s pronuntiation by their Anglo-Saxon ancestors than the multiform representation of it by letters which they have left us. the following examples will give an idea of the appeal I make to English pronunciation for the power of the Saxon letters, and sound of the Saxon words.the Anglo-Saxonc.in cy.  cynpic was probably sounded as k in the correspondg Eng. words kine. kingric.ci.in cierze. = ch. in chest.eo.in eop, eopep = yo. in you, your.in ppeo. reopon. =  e. in three. seven.in peoper. = o. in four.ea.in anfeald, zpyfeald. = a. or o. in onefold, twofold.ze.prefix = y. in yclept. or a. in adown., along, aside, among, about Etcio.in rioc. riolc. riolfop. = i. in sick, silk, silver.rcin birceop, ludeirc, rcomleare = sh. in bishop, Jewish, shameless.pin hipe (house) = v. in hive.those, I think, who have leisure and knolege of the subject, could not render it a greater service than by new editions of the Saxon writings still extant digested under four columns, whereof the 1st should present the text in the Saxon character and original loose orthography; the 2d the same text in Saxon characters reformed to Modern English orthography as nearly as allowable; the 3d the same text in the English character and orthography; the 4th an English version, as literally expressed, both as to words and their arrangement as any indulgences of grammar, or of obsolete, or provincial terms, would tolerate. I will exhibit the following passage from Alfred’s Orosius. L. 1. pa. 23. as a specimen.1.Saxonorthography2.SaxonOrthogr.reformed3.Eng.charact.&orthography4.Eng.literalverison.hehehe (Other) was mid them firstum mannum in them land. nhaved he tho ma then twenty hryther, & twenty sheep, & twenty swine. & that little that he eared, he eared mith horsen, ac hir ar is most in them gavel tha the Fins him yieldeth. that gavel beeth in deer fellum, & in fowl—featherum, & whalesbone, & in them shipropum tha beeth of whales hide ywrought, & of seals: ay-while yield by his y-birthum. se birthest shall yield fifteen marts fell, & five rains, & an bearenfell, & ten hampera feathera, & bearen kirtle oth otteren, & twain shipropes, either si sixty ellen long. other si of whales hide ywrought, other of seals.he (Ohtere) was with the first men in the land, nor had he tho’ more then twenty cattle, and twenty sheep, & twenty swine. and that little that he*eared, he eared with horses, but their rent is most in the gavel that the Fins them yield. that gavel by in deer fells, and in fowl feathers, and whale’s bone, and in the ship-ropes that be of whale’s hide wrought, & of seals: aye-while [every one] yields by his birth [state] the birthest [stateliest] shall yield fifteen martin’s fells, & five raindeer, & an bear’s fell, and ten hampers of feathers, & bear’s kirtle or otter’s, and twain ship ropes, either is sixty ells long. other is of whale’s hide wrought, other of seals.*ploughedthe dissimilitude between Saxon and English is more in appearance than reality. it consists chiefly in the difference of character and orthography. suppress that, (as is done in the 3d column,) represent the sounds by the English character and orthography, and it is immediately seen to be, not a different language, but the same in an earlier stage of it’s progression. and such editions of the Saxon writers, by removing the obstructions of character and false spelling, enabling us to give habitual and true, instead of uncouth and false sounds to words, would promote the study of the English language, by facilitating it’s examination in it’s mother state, and making us sensible of delicacies and beauties in it unfelt but by the few who have had the courage, through piles of rubbish, to seek a radical acquaintance with it.Declensions of Nouns.One of the simplifications of the study of the Anglo-Saxon which would result from a reformation of it’s orthography  to the present English standard, would be a reduction in the number of the declensions of nouns heretofore assigned to it. the Anglo-Saxons seem to have thought some vowel final necessary to give sound to the preceding consonant, altho’ that vowel was not itself to be sounded; and nothing being less fixed than the power of their vowels and diphthongs, they have used all the vowels indiscriminately for this purpose. thusthe wordSon, in modern English, was spelt by them runa, rune, runu.free was spelt fpeah. fpeo. fpeoh. fpiz.meal =mela. mele. melu.man =man. mon.milk =meolc. meoloc. meoluc. mile.mickle. =micel. mucel. mycel. mycle. myccle.pepper. =peopep. peppon. pipon.notwithstanding these various orthographies, all, I presume, represent the same sound and probably that still retained by the English. for I can more easily suppose that an unlettered people used various modes of spelling the same word, than that they had so many different words to express the same thing. the e final of the English is a relique of the Anglo-Saxon practice of ending a word with a final vowel. a difference of orthography therefore, and still less a mere difference of final vowel is not sufficient to characterise a different declension of nouns. I should deem an unequivocal change in the sound necessary to constitute an inflexion; and a difference in the inflections necessary to form a class of nouns into a different declension. on these principles I should reduce Thwaite’s seven declensions to four, as follows.Ist declension, being Thwaite’s 5th and 6thSing.Nom.}piln}=pilnSing.Nom.}runu}runAcc.Voc.Voc.Abl.Gen.}pilneGen.}runaDat.Plur.Nom.Abl.Gen.Plur.Nom.pilna-e-o.u.Acc.Gen.}pilnaVoc.Acc.Sing.Dat}runa.u.Voc.Acc.Dat.}pilnum.pilnum.Plur.Dat.}runum.runum.Abl.Abl.IId declension, comprehending Thwaite’s 3d and 4thSing.Nom.}andziz}=andziz.Sing.Nom.}pond}pond.Acc.Voc.Voc.Abl.Dat.}andzize-aPlur.AccAbl.Voc.Plur.Gen.andziza.Nom.ponde.-a.Acc.}andzizu.Gen.ponda.Voc.Sing.Dat.}pondeNom.andzizu-a.o.Acc.Sing.Gen.andzizer=andzizrGen.pondrpondrDat.}andzizum.andzizum.Plur.Dat.}pondumpondum.Abl.Abl.IIId declension comprehending Thwaite’s 1st and 7thSing.Nom.}rmid}rmidSingNom.}fpeo-oh}fpeAcc.Acc.Voc.Dat.}fpeo.Dat.}rmideAbl.Abl.Voc.fpeohPlur.Gen.rmidaPlur.Gen.fpeaSing.Gen.rmider}rmidrNom.}fpeor=fperPlur.Nom.}rmidarAcc.Acc.Voc.Voc.Sing.Gen.Dat.}rmidumrmidum.Plur.Dat.}fpeumfpeum.Abl.Abl.IVth declension, being Thwaite’s 2dSing.Nom.}pizeza=pizezVoc.Gen.}pizezan}pizezenDat.Acc.Abl.Plur.Nom.Acc.Voc.Gen.pizezanaDat.}pizezum.pizezum.Abl.In stating the declensions here the 1st column presents the Anglo-Saxon orthography, the varieties of which have been deemed sufficient to constitute inflections & declensions. the 2d column presents a reformed orthography, supposed equivalent to the other as to sound, and consequently shewing that a variety in spelling where there is a sameness of sound, does not constitute an inflection, or change of declination.the four declensions, reformed to an uniform orthography, would stand thus.I.Sing.Nom.}piln. run.II.Sing.Nom.}andziz. pond.III.Sing.Nom.}rmid fpeIV.Sing.Nom.}pitezGen.Dat.Dat.Voc.Dat.Acc.Acc.Gen.}pitezenAcc.Voc.Voc.Dat.Voc.Abl.Abl.Acc.Abl.Plur.Nom.Plur.Gen.Abl.Plur.Nom.Gen.Sing.Gen.}rmidr fper.Plur.Nom.Gen.Acc.Plur.Nom.Gen.Acc.Voc.Acc.Acc.Voc.Sing.Gen.andzizr. pondr.Voc.Voc.Dat.}pilnum. runum.Plur.Dat.}andzizum. pondum.Dat.}rmidum. fpeum.Dat.}pitezum.Abl.Abl.Abl.Abl.In this scheme thenTheIstdeclension has no inflection, but for the Dat. & Abl. plurals, which end in um.theIIdinflects it’s Gen. Sing. in r. and Dat. and Abl. plur. in um.theIIIdinflects it’s Gen. Sing. Nom. Acc. & Voc. Plural in r. & Dat. & Abl. plur. in um.theIVthpreserving it’s radical form in the Nom. & Voc. Sing. inflects all it’s other cases in en. Except the Dat. & Abl. plur. which, in all the declensions end invariably in um.It may be said that this is a bold proposition, amounting to a change of the language. but not so at all. what constitutes a language is a system of articulated sounds, to each of which and idea is attached. the artificial representation of these sounds on paper is a distinct thing. surely there were languages before the invention of letters; and there are now languages never yet expressed in letters. to express the sounds of a language perfectly, every letter of it’s alphabet should have but a single power, and those letters only should be used whose powers successively pronounced would produce the sound required. the Italian orthography is more nearly in this state than any other  with which I am acquainted; the French & English the farthest from it. would a reformation of the orthography of the latter languages change them? if the French word aimoient, for example, were spelt émé, according to the French, or ama, according to the English power of those letters, would the word be changed? or if the English word cough were spelt cof, would that change the word? and how much more reasonable is it to reform the orthography of an illiterate people, among whom the use of letters was so rare that no particular mode of spelling had yet been settled, no uniform power given to their letters,  every one being left free to express the words of the language by such combinations of letters as seemed to him to come near their sound. how little they were agreed as to the powers of their own letters, & how differently & awkwardly they combined them to produce the same sound needs no better example than that furnished by Doctor Hickes of the short and simple sound of many being endeavored to be represented by 20. different combinations of letters; to wit, in English characters, maenigo, maenio, mæniu, menio, meniu, mænigo, mænego, manige, menigo, manegeo, mænegeo, menegeo, mænygeo, menigeo, manegu, mænigu, menegu, menego, menigu, manigo. now would it change the word to banish all these, and give it, in their books, the orthography of many, in which they have all ended? and their correction in type is no more than every reader is obliged to make in his mind as he reads along; for it is impracticable for our organs to pronounce all the letters which their bungling spellers have huddled together. no one would attempt to give to each of these 20. methods of spelling many the distinct and different sounds which their different combinations of letters would call for. this would be to make 20. words where these surely was but one. he would probably reduce them all, wherever he met with them, to the single and simple sound of many, which all of them aimed to produce. this then is what I would wish to have done to the reader’s hand, in order to facilitate and encourage his undertaking. for remove the obstacles of uncouth spelling & unfamiliar  characters, and there would be little more difficulty in understanding an Anglo-Saxon writer, than Burn’s poems. so as to the form of the characters of their Alphabet. that may be changed without affecting the language. it is not very long since the forms of the English and French characters were changed from the black letter to the Roman; yet the languages were not affected. nor are they by the difference between the printed and written characters now in use.  the followings note written by Aelfric is not the less Latin because expressed in Anglo-Saxon characters. ‘Ezo Ælfpicur renipri hunc Libnum in monarzenio Bapdonio ex dedi Bnihzpoldo Pneporizo.’ Hickes. Gram. Island. 158. we may say truly then that the Anglo-Saxon language would still be the same, were it written in the characters now used in English, and it’s orthography conformed to that of the English; & certainly the acquisition of it to the English student would be greatly facilitated by such an operation.A Specimenof the form in which the Anglo-Saxon writings still extant might be advantageously published, for facilitating to the English student the knolege of the Anglo-Saxon Dialect.Genesis  Chap. I.1.Onanginy-shopeGod hevenanand earthan.[InbeginningshapedGod heavenand earth.1. On anginne gesceop, God heofenan and 
earthan.2.seearth sothelicwas idle and empty,and thestreweronover therenewelness[theearth forsoothwas idle and emptyand darknesswereover theabyss’sbroadness;and God’s gostwasy-fared over water.[broadness;and God’s ghostwasfared over water.2. seo corthe sothlice wæs ydel & æmtig, & thoestru wæron ofer thære niwelnisse bradnisse & Godes gast wæs geferod ofer wæteru.
   the prefixes ge, ye, y, i. being equivalent, I shall use the y- for them all.
3.Godcwoththa,y-werthliht,and lihtwerthy-wrought.[Godquoththenwerelight, and lightwerewrought.3. God cwæth the ge-weorthe lesht; & leoht wearth ge-worht.4.Gody-saw thathat it good was,and heto-dealed that liht fromthamthestrum.[Godsaw thenthat it good was,and he dealed that liht fromthedarkness.4. God geseah tha thæt hit god wæs, & he to-dælde that leoht fram tham theostrum.5.andhetthat lihtday, and the thestreright.thawasy-wordeneven and morowonanday.[andhightthat lightday, and the darknessright.then waswroughteven and morrow,anday.5. and het that leoht dæg, & tha theostra niht. tha wæs ge-worden æfen & morgen an dæg.6.Godcwoththaaft,y-werthnufastnessto-midsthemwaterum,&to-tweme[Godquoththenafter,were nowfastnessa-midstthewaters&twainthewaterfrom themwaterum.[thewatersfrom thewaters.6. God cwæth tha eft, gewurthe nu fæstnis tomiddes tham wæterum, and totwæme tha wæteru fram tham wæterum.
   twam signifies twain
7.andGody-wrohtthe fastness, andto-twemedthe watertheweronunder[andGodwroughtthe fastness, and twainedthe watersthatwereundertherefastness from them theweronboventhere fastness;it was thasway-done.[thefastness from them thatwereabovethere fastness;it was thensodone.7. and God geworhte tha fæstnisse, & totwæmde tha wæteru the wæron under thære fæstnisse fram tham the wæron bufan thære fæstnisse; hit wæs tha swa gedon.8.andGodhetthafastness heavenan,and was thay-wrodeneven & morowenother day.[andGodhightthefastness heaven,and was then wroughteven & mornother day.8. and God het tha fæstnisse heofenan, and was tha geworden æfen & morgen other dæg.9.Godthasoothliccwothbeeny-gathered thawaterthesindunder there[Godthenforsoothquoth,begathered the watersthatareunder theheavenan,and atewydryness;it was thasway-done.[heavens,and shewdryness;it was thensodone.9. God tha sothlice cwæth, beon gegaderode tha wæteru the sind under theare heofenan, and æteowigedrignis; hit wæs tha swa gedon.10.andGody-kyedthe drynessearthan,and the watery.-gathering hehetseas:[andGodcalledthe drynessearth,and the water gathering hehightseas:Gody-saw thathatit good was.[godsaw thenthatit good was.10. and God gecigde tha drignisse eorthan and thæra wætera gegaderunga he het sæs. God geseah tha that hit god wæs.11.andcwoth,spruteseearth growendgras& seed workend,and apple bear tree[andquoth,sprouttheearth growinggrass&  seed working,and apple bear treewæstmworkendafter his kin, theseseed syonhim selfumover earthan;it was thasway-done[fruitworkingafter his kin, theseed beinhim selfover earth;it was thensodone.11. and cwæth, spritte seo eorthe growende gærs and sæd wircende, and æppelbære treow wæstm wircende æfter his cinne; thæs sæd sig on him silfum ofer eorthan. hit wæs tha swa ge-don.12.andseearthfortha-teahgrowendwort& seed bearing by hirekin; & tree westm[andtheearthforth-broughtgrowingwort&  seed bearing bytheirkin; & tree  fruitworkend,andy-whileseed havendafter hishue. gody-sawthathat it good was;[working,andilcseed havingafter it’shue. godsawthenthat it good was;12. and seo eorthe fortha-teah growende wirte and sæd berende be hire cinne, and treow westm wireende & gehwile sæd hæbbende æfter his hiwe. god geseah tha that hit god wæs.
   teon producere. fortha-teon. forth-bring. see post v.20.  teon forth also II.9. fortha-teah.
13.andwasy-wrodeneven and morwenthe third day.[andwaswroughteven and mornthe third day.13. and wæs geuroden æfen & mergen the thridda dæg.14.Godcwaththasothlic,be nulihtonthereheavenanfastness, andto-dealonday and[Godquoththenforsooth,be nowlightintheheaven-fastness, anddealday andniht,& beento-toknum&to-tidum,&to-dayum&to-yearum.[night,& betokens&tides&days&years.14. God cwæth tha sothlice, beo nu leoht on thære heofenan fæstnisse, and todælon dæg & nihte, & beon to tacnum & to tidum & to dagum & to gearum.
   fastness. firmament
15.andhishinononthereheavenonfastness, anda-lihtonthaearthan;it was thasway-wroden.[andtheyshineintheheavenfastness, anda-lightentheearth;it was thensowrought.15. and hig scinon on thære heofenan fæstnisse and alihton tha eorthan. hit wæs tha swa geworden.16.andGody-wrohttwamickle lihts,thatmairlihtto thesedays lihting,& thatless liht[andGodwroughttwamickle lights,themorelightto thedays lighting,& theless lighttothenihtlihting;and starranhey-wroht.[tothenightlighting;and stars hewrought.16. and God geworhte twa micele leoht, that mare leoht to thæs dæges lihtinge, and that læsse leoht to thære nihte lihtings; & steorran he geworhte.17.andy-set hionthereheavenonthat hishinonover earthan,[andset themintheheavensthat theyshineover earth,17. and gesette hig on thære heofenan that hig scinon over eorthan.18.andgimdonthesedays and theseniht,andto-dealdonlihtand thester.god  y-sawthathat it good was.[andgovernthedays and thenights,anddeallightand darkness.god sawthenthat it good was.18. and gimdon thæs dæges thære nihte, & todældon leoht and theostra. God geseah tha that hit god wæs.19.andwasy-wrodeneven and morwen,the fourth day.[andwaswroughteven and mornthe fourth day.19. and wæs geworden æfen & mergen se feortha dæg.20.Godcwotheke swile, teonnuthatwater forthswimmendkincuicin life,& flying kin[Godquotheke swile, bringnowthawater forthswimmingkind,quickin life,& flying kindoverearthanunder thereheavenanfastness.[overearthunder theheaven-fastness.20. God cwæth eac swilce, teon nu tha wæteru forth swimmede cynn cucu on life, & fleogende cinn ofer eorthan under thære heofenan fæstnisse.
   eac-swilc. also.
21.andGody-shopethathe mickelanwhales, and alllivendfishen,and stirrendlicthe[andGodshopethenthe micklewhales, and alllivingfishes,and stirringthatthawatertugonforth onheorhiwum,and all flyendkinafter heorkin;Gody-saw[thewatertowsforth intheirhue,and all flyingkindafter theirkind;Godsawthathat it good was;[thenthat is good was;21. and God gesceop tha tha micelan hwalas, & eall libbende fiscinn & stirrigendlice, the tha wæteru tugon forth on heora hiwum, and eall fleogende cinn æfter heora cinne. God geseah tha that hit good wæs.
   shope. Bailey. for shaped.

   Verstegan. tuge. to draw out, to lead. toga. ductor. Ben.

   hiwe. colour. Versteg. Benson. it means also a hive, house, family.
22.andbletsedhithus quothend,waxathandbeethy-manifold,&y-fillaththe sea-water[andblessedthemthus quothing,waxandbemanifold&fillthe sea-waterandthafowelesbeeny-manifold over earthan[andthefowlsbemanifold over earth.22. and bletsode hig thus cwethende, weaxath & beoth gemenigfilde, & gefillath thære sæ wæteru, and tha fugelas beon gemenigfilde ofer eorthan.23.andthawasy-wroughteneven and morwenthe fiftday.[andthenwaswroughteven and mornthe fifthday.23. and tha wæs geworden æfen and mergen se fifta dæg.24.Godcwotheke-swilc,lead seearth forth cuicnitenonheor kin,& creependkinanddeer[Godquotheke-swilc,lead theearth forth quickneatsinheor kin,& creepingkindanddeerafterheorhiwum.it was thasway-wroden.[aftertheirhue.it was thensawrought.24. God cwæth eacswilc, læde seo eorthe forth cuce nitena on heora cinne, and creopende cinn, and deor æfter heora hiwum. hit wæs tha swa geworden.
   nitena, neat cattle.

   deer. probably this was then the generic name for all the ferae, or wild quadrupeds.
25.andGody-wrohtthereearthen deer afterhirhiwum,and thaneaten,and all[andGodwroughttheearthen deer aftertheirhue,and theneats,and all crependkinonhiorkin.gody-saw thethat it good was.[creepingkindintheirkind.godsaw thenthat it good was.25. and God geworhte thære eorthan deor æfter hira hiwum, & tha nitenu and eall creopende cynn on heora cynne. God geseah tha that hit god wæs.26.andcwoth,Uton,workanman to and-likeness, and to oury-likeness, and hesyover[andquoth,Come,workman tolikeness, and to ourlikeness, and hebe overthafishes, and over thefowels,and over the deer,and over ally-shaft& over all the[thefishes, and over thefowls,and over the deer,and over allcreatures,& over all thecrependthestirreth  on earthan.[creepingthatstirreth on earth.26. and cwæth, Uton, wircean man to andlicnisse, and to ure gelicnisse, and he sig ofer tha fixas, & ofer tha fugelas, & ofer tha deor, and ofer ealle gesceafte, and ofer ealle tha creopende se stirath on eorthan.
   Uton,
27.Gody-shopethaman to hisand-likeness,to Godes and-likeness hey-shopehinewir-hoods[Godshopethenman to hislikeness,to God’slikeness heshopehim,man-hoodsandwife-hoods hey-shopehy.[andwife-hoods heshopethem.27. God gesceop tha man to his andlicnisse, to Godes andlicnisse he gesceop hine, werhades & wifhades he gesceop hig.28.andGod tybletsedand cwath,waxethand beethy-manifold,&y-filleththe earthan.[andGod themblessedand quoth,waxand bemanifold,&fillthe earth.and y-wieldethhy,and havethonyourumy-wield theresea-fishes and therelyft-fowels[andwieldthem.and haveinyourwield thesea-fishes and theair fowlsand all Neatenthatstirreth over earthan.andall Neatsthatstirreth over earth.28. and God hig bletsode and cwæth, wexath and beoth gemenigfilde, and gefillath tha eorthan and gewildath hig, & habbath on eowrum gewealde thære sæ fixas and thære lyfte fugelas & ealle nytenu the stiriath ofer eorthan.29.Godcwoththa,Even.Ifor-give you all grass and wort seed-bearendover earthan,[Godquoththen, EvenIgive you all grassand wort seed-bearingover earth,and all treewatha thehaveth seed onhim selfonheorowenskins,that hybeenyou to meat.[andall treesthathaveth seed inhim selftheirown kinds,that theybeyou to meat.29. God cwæth tha, Efne, Ie for-geaf eow eall gærs & wyrta sæd berende ofer eorthan, and ealle treowa tha the habbath sæd on him silfon heora agenes cynnes, that hig beon eow to mete.
   efne, verily. adv. Bailey. lo!
30.andallumneatumand all fowelkinand allumthamthestirreth on earthan,on thamtheis livend[andallneatsand all fowl-kind, and allthemthatstirreth on earth,on themthatis livinglife, and hihavonhimtoyreordien.it was thesway-done.[life,and theyhavethemtofeed. it was thensodone.30.and eallum nytenum & eallum fugelcynne and eallum tham the stiriath on eorthan, on tham the us libbende lif. that hig habbon him to gereordienne. it wæs tha swa gedon.31.andgody-saw all thethingthahey-wroht,& hiwerongood. was thay-wroughteneven[andgod saw all thethingsthat hewrought& theyweregood. was thenwroughtevenand & morwensesixtday.[and & morthesixthday.31. and God y-saw ealle tha thing the he geworhte, and hig wæron swithe gode. was tha geworden æfen and mergen se sixta dæg.Chapter. II.1.Earnestliethaweronfullframed heavenes& earth & all heorfretwing.Earnestlythenwerefullframed heavens & earth & all theirfreighting.1. Eornostlice tha wæron fullfremode heofenas and eorthe, and all heora frætewung.
   earnestly, industriously. Bailey.
2.andGod tha y-filled onthonesevethenday his work thehey-wroht& hey-rest[andGod thenfilled on thatseventhday his work thathewrought & heresthine on thoneseventhenday from allonthemwork thehey-framed.[himon thatseventhday from allthework thatheframed.2. and God tha gefilde on thone seofethan dæg hys weore the he geworhte. and he gereste hine on thone seofethan dæg fram eallon tham weorce the he gefremode.3.andGody-bletsedthonesevethanday,& hine y-halwode,for thonthehe on thone[andGodblessed thatseventhday,& himhallowed,for thenthathe on thatday y-swachis worksthehey-shope toworkan.[dayceasedhis worksthatheshope towork.3. and God gebletsode thone seofethan dæg, and hine gehalgode, for thon the he on thone dæg geswac his weorcas the he gesceop to wirceanne.4.thesesindthereheavenanand thereearthancnearnessthathahyy-shapen[thesearethe heavenand  theearth’s nearnessthenthattheyshapenweron, on themday theGody-wrohtheavenan& earthan[were,on theday thatGodwroughtheaven& earth.4. thas sind thære heofenan & thære earthan cneornisse tha tha hig gesceopene wæron, on tham dæge the God geworhte heofenan & eorthan.
   cneornisse, generation. cneoresse. family. kin
5.andilkantilgoron earthanere thamthehe upsprung on earthan,& all grass and[andilkplant on earthere thenthatthey upsprung on earth& all grass andwort alleseardesere thanthe hy  upsprouten.Godsoothlicnay sendnonerain over[wortallherbsere thenthat theyupsprout.Godforsoothnay sentnonerain overearthan then  yet,and mannaesthethaearthanwroht.[earththen yet,and mannay is thatthenearthwrought.5. and ælcne telgor on eorthan ær tham the he uppa-sprunge on eorthan, and eall gærs & wyrta ealles eardes ær than the hig uppa-spritton. God sothlice ne sende nanne ren ofer eorthan tha git: and man næs the tha eorthan worhte.
   tilia, tiligea, agricola. a tiller.

   eard, earth. earban, herb. qu. d. forb?
6.Ac anwell  sprang of thæreearthanwatriendalrethæreearthanbroadness.[buta well sprang of theearth wateringall theearth’sbroadness.6. Ac an wyll a-sprang of thære eorthan wætriende ealre thære eorthan brodnysse.7.God y-shopeearnestlicman of thæreearthenlomeandonblewon his ansinelifes[God shopeearnestlyman of the earthenloamandblewon his facelife’sorthing, and seman wasy-wroht onlivendsoul.[breath,and theman waswroht ane livingsoul.7. God gesceop eornostlice man of thære eorthan lame, and onableow on hys ansine lifes orthunge; & se man wæs geworht on libbendre sawle.
   orth. breath.
8.God  thay-plantedwinsomnessorchard fromfrymthe,onthamhey-logedthoneman[Godthen planted winsome orchard frombeginning,inthathelodgedtheman
   winsum, pleasant. Benson. wynsum, winning. Verstegan.

   from. a, ab. from. frum, beginning. frymthe beginning
the hey-wroht.[thathewroht.8. God tha aplantode wynsumnisse orcerd fram frimthe. on tham he gelogode thone man the he geworhte.9.Godthafortha-teahof thæremouldanilkeskinstrees fair ony-sight, and to breeken[Godthen forth-brought of themould ilkkinds trees fair onsight, and to eatwinsome, eke-swile lifestree amiddanneorxena-wangand treein-y-hidesgoodes& eviles.[winsome,eke-swile life’streeamidparadise-wang,and tree in-hidesgood& evil.9. God tha fortha-teah of thære moldan ælces cynnes treow fæger on gesihthe, and to brucenne winsum, eke-swilie lifes treow o-middan neorxena wange, and treow ingehydes godes & yfeles.
   wang. a field. Bailey.
10.and thatfloodyode ofstowthærewinsomeness towatrianneorxena-wang.that[ and aflood yode ofstow thence  winsomeness to waterparadise-wang.thatflood  is thenonto-dealedonfour ean.[floodis thendealedintofour rivers.10. and that flood eode of stowe thære winsumnisse to wætrienne neorxena-wang, that flod ys thanon to-dæled on feower ean.
   the syntax of this is not obvious.
11.aneaof them hight Fison,segoethon-boutanthat land seisy-hightenEvilath:[oneriverof them hight Fison.it  goeth a-  boutthat land thatishightEvilath.there theregold  waxt.[therewheregold waxeth.11. an ea of tham hatte Fifon. se gæth on-butan that land the is ge-haten Evilath, thærthær gold wixt.12.andthis landesgold is goldselost;therebeethekey-met thegem-stones,dellium& onixinus.[andthis land’sgold is goldbest; there be ekemet thegemstones,bdellium,& onyx.12. and thæs landes gold is golda selost thar beoth eac gemette tha gimstanas, dellium & honychinus.13.thereother eaname is Gion;it is ekey-hightenNilus. seimb-goethall thereSilherwenaland.[theother rivername is Gion;it is eke hightNilus. itabout-goeth all theEthiopianland.13. thære othre ea nama ys Gion. seo ys eac gehaten Nylus. seo imbæth eall thæra Silhearwena land.14.therethirdaeaname is Tygris; segoethon-yonAssyrishan. the fourth eaisy-hightenEufrates.[thethirdriver name is Tygris; itgoeth a-yondAssyria.the fourth riverishightEuphrates.14. thære thriddan ea nama ys Tigris. seo gæth on-gean tha Assirisean. sefeorthe ea ys gehaten Eufrates.15.Gody-namthen the man, &y-logedhim onneorxen-land;that he thereworken should,[God namthen the man, & lodgedhim in paradise-land;thathe thereworkshouldand therey-giman.[andtherecare.15. God ge-nam tha thone man, & ge-logode hine on neorxena-wange, that he thær wircean sceolde and thær begiman.16.andbe-bade him thus,cwothend,of ilkumtrees thisesorchardesthumaysteatan;[andbade him thusquothing,of ilk trees this’sorchardthoumayesteat; 16. and bebead him thuss cwethende, of ælcum treowe thises orcerdes thu most etan.17.Soothlicof thamtreein-y-hidesgoodes& evilesnay eat thu;on swawhilcumday swa thu[forsoothof thetreein-hidesgood & evilnay eat thou;on swawhilcday  swa thoueatsof thamtree, thou shalt deathsweltan.[eatsof thattree, thou shalt deathswelter.17. sothlice of tham treowe in-ge-hides godes & yfeles ne et thu. on swa whilcum dæge swa thu ets of tham treowe, thu scealt death sweltan.
   swelter.
18.God cwotheke-whilc;Nisnagood thissumman ane towunian:Uton. workanhim[Godquotheke-whilc,Nay is naygood thisman ane towun;Come workhimsomefultumto his likeness.[somehelpto his likeness.18. God cwæth eacswilce, nis na god thisum men ana to wunienne. Uton. wircean him sumne fultum to his gelicnisse.
   to wun, to dwell. Bailey. Verstegan.
19.God soothlicy-led thaneatenthehe of earthany-shope,and therelift-fowelsto[Godforsoothlyled the neatsthathe of earthshope,and theairfowlstoAdam,that he foreshowedhuhe y-cyed.soothlicilk livendneatenswaswaAdam[Adam,that he foreshowhowhe called.forsoothlyilk livingneatsoasAdamity-cyed,swais his name.[itcalled,sois his name.19. God sothlice gelædde tha nitenu the he of eorthan gesceop & thære lyftefugolas to Adam, that he fore-sceawode hu he hig ge-cigde. Sothlice æle libbende nyten swa swæ Adam hit gecigde swa ys hys nama.20.And Adam thay-named all neaten heirnamum;and all fowels& all wild-deer;[AndAdam thennamed all neatstheirname;and all fowls& all wild-deer;Adamsoothlicnayy-met thayet nanefultumhisy-lican.[Adamforsoothnaymet thenyet nonehelphislike.20. and Adam tha genamode ealle nytenu heora namum, and ealle fugelas, and ealle wild-deor. Adam sothlice ne gemette tha git nanne fultum his gelican.21.Tha sent God sleep on Adam;and thathahe slep,thay-namhe an rib of his sidan,[Thensent God sleep on Adam;and thenthathe slept,then namhe an rib of his sideandy-filled midfleshthere therethat rib was.[andfilled withflesh.there wherethat rib was.21. tha sende God slæp on Adam, and tha tha he slep, tha genam he an ribb of his 
sidan, and gefilde mid flæsce thær thær that ribb wæs.
   nam. Bailey. Verst.
22.andy-wroht that rib thehey-namof Adam to anum wife-man,andy-ledhito Adam.[andwroughtthat rib thathetookof Adam to anum wife-manandledherto Adam.22. and geworhte that ribb the he genam of Adame to anum wifemen, and gelædde hig to Adame.23.Adamthacwath,this is nubone of minumbonum,and flesh of minumflesh: this beeth[Adamthenquoth,this is nowbone of minebone,and flesh of mineflesh: this beethy-cyedfemne,for thamtheheis of wery-namen.[calledwoman.for thatthat sheis of man namen23. Adam tha cwæth, this ys nu ban of minum banum and flæsc of minum flæsc. theos bith geciged fæmne for tham the heo ys of were genumen.24.forthamforletseman father & mother, andy-theodhineto his wife; and hibeothbotu-onanumflesh.[forherfor-lettheman father & mother, andcleavehimto his wife;  and theybebothaneflesh.24. for tham for-læt se man fæder and moder, & getheot hine to his wife, and hig beoth butu on anum flæsce.25.hiweronthabutu naked; Adam & his wife, andhimthais nashamed.[theywerethenbothnaked; Adam & his wife, and they thenis naya-shamed.25. he wæron tha butu nacode, Adam and his wif; and him thæs ne sccamode.Chap. III.1.Ekeswilcsenadderwas geaperthonall thaother neatenthagody-wrohtover earthan;[Eke-swilktheadderwas cunningerthanall theother neatsthatgodwroughtover earth;andsenaddercwothto thamwife,why forbade god you that ye nay eatonof ilkumtreebinnanparadisum?[andtheadderquothto thewife,why forbade god you that ye nay eatof ilktreebe-inparadise?1. Eacswilce seo Næddre wæs geappre thonne ealle tha othre nytenu the God geworhte ofer eorthan; and se næddre cwæth to tham wife, hwi forbead God eow that ge ne æton of ælcum treowe binnan paradisum?2.that wifeandwerd,of theretree-wæstmthesindamiddanneorxen-wang,[that wifeanswered,of thetree-fruitthatisamidparadise-wang.2. that wif andwirde, of thæra treowa wæstme the synd o-middan neorxena wange.3.godbe-bade us that we nay eaton,nay we that tree narepodon,the lestthewe swelton.[godbade us that we nay eat,nay we that tree nayreap,the-lestthatwe swelter.3. God be-bead us that we ne æton, ne we that treow ne hrepodon, thy læs the we swulton.
   ripan, repan, to reap. repodon, repedon, reaped.
4.thacwoththe nadderaft to themwife, nabe ye notswhendead,tho theye of themtree eaton.[thenquoththe adderaft to thewife, naybe ye notthendead,tho thatye of thetree eat.4. tha cwæth se næddre eft to tham wife, ne beo ge nates-whon deade theah the ge of tham treowe eton.5.AcGod wot soothlicthat your eyenbeethopened onswa-whilkumday swaye[andGod wot forsooththat your eyesbeopened onso-whilkday asyeeatethof thamtree, and yebeeththonAngelum-like,writtendeithery-goody-evil.[eatethof thattree, and yebethenAngel-like,wittingeithergood evil.5. ac God wat sothlice that eowre eagan beoth geopenode on swa hwilcum dæge swa ge etath of tham treowe; and ge beoth thonne Englum-gelice witende ægther ge god ge yfel.
   ægther, uterque, both.
6.thay-sawthat wife that that treewas good to eatan,3bethanthe hirethuhte.[thensawthat wife that that treewas good to eat,bythatwhichher thoughtandwlityoneyum.andlust-bearony-sight, andy-namthaof this trees wæstm,[andpleasantoneye.andlust-bearingonsight, and namthenof this trees fruit,andy-eat,and seald hirwere;he ættha.[andeat,and seald her  were;he atethen.6. tha geseah that wif that thæt treow wæs god to etanne be than the hire thuhte, and wlitig on eagum, and lustbære on gesihthe, and genam tha of thæs treowes fæstme, and geæt and sealde hire were. 7.andheorbeyraeyenwerdony-opened;hi on-knewonthathat hinaked weron[andtheirbotheyeswereopened;theyknewthenthat theynaked were,andsewedonfig-leafand wrohtenhimweed-breech.[andsewedfig leavesand wroughtthemweed-breech.7. and heora begra eagan wurdon geopenode, hig on-eneowon tha that hig nacode wæron, & siwodon ficleaf and worhton him wædbrec.
   weed-breech. breech-weeds. wede, vestes, garments. we still say ‘widow’s weeds. 
Bail.
8.AftthathaGod come,hiy-heardonhis stemnthereheyode on neorxen-wang[aftthatthatGod come,theyheardhis voicewhereheyode on neorxen-wangovermid-day:be-hidAdam hine,and his wifeeke-swa did from Godes[overmid-day:hidAdam him, and his wifeeke-swa did fromGod’ssighton-middenthemtreeneorxen-wanges.[sighta-midthetree paradise-wang’s.8. eft tha tha God com, hig gehirdon hys stemne thær he 5.eode on neorxena wange ofer mid-dæg. tha be-hidde Adam hyne and his wif eacswa dide fram Godes gesihthe on middan tham treowe neorxena-wanges.
   eode, yode, went. Bailey.
9.God cleped thaAdam and cwoth,Adam where art thou?[God cleped thenAdam and quoth,Adam where art thou?9. God clipode tha Adam and cwæth, Adam hwar eart thu?
   cleped, called. Bail.
10. Hecwoth,thine stemnIy-heard,love,onneorxen-wang,and Ion-dread me,[Hequoth,thine voiceIheard,love,inparadise-wang,and Idread me,for thamthe I am naked; and I be-hid me.[forthatthe I am naked;and Ihid me.10. he cwæth, thine stemne ic gehirde, 7.leof, on neorxena wange, and ic on-dred me for tham the ic eom nacod, and ic be-hidde me.
   leof, dilectus, beloved.
11.Godcwoth,whasaid thee that thunaked were?if thunaæteof thamtree thaIbe-bade[Godquoth.whosaid thee that thounaked were?if thounayateof thetree thatIbadethatthuof nay eat?[thatthouof nay eat?11. God cwæth, hwa sæde the that thu nacod wære, gif thu ne æte of tham treowe the ic bebead that thu of ne æte?12.Adamcwoth,that wife that thumefor-gave toy-farensealdme of themtree and I ate.[Adamquoth,that wife that thoumegave tofaregaveme of thetree and I ate.12. Adam cwæth, thæt wif that thu me for-geofe to  geferan sealde me of tham treowe, & ic æte.13.Godcwothto themwife, why didestthuthat?hecwoththenadderbepætheme & I ate.[Godquothto thewife, why didstthouthat?sheqouththeadder be-guiledme & I ate.13. God cwæth to tham wife, hwi didest thu that? heo cwæth, seo næddre bepæhte me and ic æt.14.Godquoth to there nadder,for then that thuthis didest,thou beestawiryedbetwixallum[Godquoth to theadder,for then that thouthis didst,thou beestworriedbetwixtallneatenumand wild-deerum.thugoest on thinumbreast and eatest thaearthenallum[neatsand wild-deer.thougoest on thine breast and eatest theearthalldayumthineslifes.[daysthineslife.14. God cwæth to thære næddron, for than the thu this dydest thy byst awinged betwix eallum nitenum and wild-deorum. thu gæst on thinum breoste and etst tha eorthan eallum dagum thines lifes.
   werian, lacessere. worry. Bailey. also execrare, curse.
15.Iset fiend-rede betwixthee and themwife, and thinumoffspring,& her offspring;[Isetfiend-rede betwixtthee and thewife, and thineoffspring.& her offspring;heto brightthine heafod,thusyrwston-gainher ho.[sheto bruisethine head,thou sorrowestagain her heel.15. Ic sette feond rædene betweox the and tham wife, and thinum of springe and hire of springe. heo to-bryt thin heafod, and thu syrwst ongean hyre ho.
   feond, inimicus. ræd, consilium.9. feond-ræden, enmity.

   sorge, sorrow. sorgian, to sorrow. g. for w.
16.totham wife cwothGod eke-swilk,Iy-manyfold thineyrmthand thine y-pacnung[tothewife quothGod eke-swilkImanyfold thinemiseryand thineconceptiononsoreness thua-cinstchild, and thubeest underweresan-wield,& hey-wield thee.[insoreness thoubearestchild, and thoubeest under were’swield,& hewield thee.16. to tham wife cwæth God eacswilce, Ic gemenigfilde thine yrmtha and thine ge-eacnunga. on sarnysse thu a-cents cild, and thu bist under 11.weres anwealde. and he ge-wild thee.
   were, man. Bailey.
17.to Adam he cwoth,for thanthethuy-heardest thineswifesstemn,and thuate of tham[toAdam he quothfor thenthatthouheardest thine’swife’svoice,and thou ate of thetreetheI theebe-badethat thunay eat, is seeartha-worried onthinumworke.[treethatI theebadethat thounay eat, is theearthworried onthinework.ony-swinkumthueatstof thereearthenallumdayumthines lifes.[inswinkthoueatestof theearth.alldaysthine’s life.17. to Adame he cwæth, for than the thu ge-hirdest thines wifes sterane, and thu æte of tham treowe the ic the bebead that thu he æte, ys seo eorthe awirged on thinum weorce. on geswincum thy ætst of thære eorthan eallum dagum thines lifes.
   swink, labor. Bailey. Chaucer. Spencer.
18.thorns and brambles hea-sprout thee,& thuytstthereearthen wort.[thornsand brambles itsprout thee& thoueatsttheearthen wort.18. thornas and bremelas he asprit the, & thu ytst thære earthan wyrta.19.Onsweat thines andwlitanthubreakstthinesloaf,oththat thuy-wendto earthen[insweat thine’sfacethoubreakestthineloaftillthat thouwendto earthoftherethethuy-namenwere, for thanthethuart dust and to dustwyrst.[ofthatthatthounamenwere, for thenthatthouart dust and to dustwerth.19. on swate thines and wlitan thu briest thines hlafes, oth that thu ge-wende to eorthan of thære the thu genumen wære, for than the thu eart dust, and to duste wyrst.
   weorthan, esse, fieri. Thwaite’s gram.14.
20.thay- shope Adam namanhis wife Eve, that is life, for thantheheis allerlivendermother.[thenshope Adam namehis wife Eve, that is life, for thatthatsheis allliving’smother.20. tha ge-sceop Adam naman his wife Eva, that is life, for than the heo is ealra libbendra modor.21.Godwrought eke Adam and his wifefellen-reeve,andy-shroudedhi,[Godwrought eke Adam and his wifefelt-reeve,andshroudedthem,21. God worhte eac Adame and his wife fellen e-reaf, and ge-scridde hi.
   reaf, spoils. felt reeve, felt-spoils skin-spoils. garments.
22.andcwoth,nuAdam ken  evil and good swaswaure sum.thelest hea-stretch his hand.[andquoth,nowAdam kens evil and good soasus.wholest hestretch his hand.nameke swilcof lifestree and eatand live onekeness.[nameke-swilcof life’stree and eatand liveineverness22. and cwæth. nu Adam can yfel and god swa swa ure sum. the leas he a-strecce his hand. nime eacswilce of lifes treowe, and ete and libbe on ecnisse.
   everness. Bailey.
23.a-driveth him then offneorxen-wang, that he thaearthenwrought, & him thereon[driveth him then offparadise-wang, that he theearthwrought, & him thereontilledof therehey-namen was.[tilledof thathenamen was.23. a-dræfde hine tha of neorzena-wange, that he tha eorthan worhte, and him theron tilode of thære he ge-numan wæs.24.tha thahea-drived was offneorxen-wangesmirth.thay- settGod at thamin-fare[thenhedriven was offparadise-wang’smirth.thensetGod at  thein-fareAngelherd-rede.andfirensword to y-holdenthoneway to thamlife’s tree.[Angelguardian,andfierysword toholdtheway to thelife’s tree. 24. tha the he adræfed wæs of Neorxena-wanges myrthe tha ge-sette God æt tham in-fære Engla hyrd-rædene and fyren swurd, to ge-hældenne thone weg to tham lifes treowe.
   hyrde, custos, guard. ræden, regimen governor. hyrd: ræden, guardian.
Chap. IV.1.SothelicAdam y-strened Cain beEvanhis y-mæcanand thus cwoth,thisten man mesealedDrihten[ForsoothlyAdamstrained Cain byEvehis2.make,and thus quoththisman megavethe Lord.1. Sothelice 
Adam ge-strynde Cain be Evan his gemæccan, and thus  cwæth, thisne man me seald Drihten.
   ge-streona, to beget. strain. Anglice a bread. Bailey. Chauc. Spenc. y-strained begat, or bred. 2. make, a wife, Chaucer. a match, a consort. Spenc. Bailey.
2.Afthey- strained Abel; Abel was sheep-herd,& Cain earth-tiller.[Afthe strained Abel;  Abel was shepherd,& Cain earth-tiller.2. Eft he ge-strynde Abel. Abel wæs sceop-hyrde, and Cain eortha-tilia.3.tha was ity- wroden after manyumdayum,that Cain broughtDrihtenlayeof earthen tillinum.[then was it wrought after manydays,that Cain broughtthe Lordlayofearthen till.3. tha wæs hit geworden æfter manegum dagum that Cain brohte Drihtne lac of eorthan tilingum.
   lac. lace, lacum. a lay in common parlance means a fixthire.
4.andAbel brought to lage tha4from-kinnedanof his herd.thabe-saw Drihtento Abel and to his layum.[andAbel brought  to lay the first-bornof his herd.thensaw the Lordto Abel and to his lay.4. and Abel brohte to lace tha frum-cennedan of his heorde. tha be-seah Drihten to Abele and to his lacum.5.andnaybe- saw  to Cain, nay to his layum; thawerthCainun-y-metelic  yr.[andnay saw to Cain, nay to his lay; thenwert Cainun-metelyire.5. and ne be-seah to Caine ne to his lacum. tha wæreth Cain un-ge-metlice yrre.
   ire, is not from ira Lat. as our Dictionaries say, but is the A-S. yr, or yrre. at the date of this translation Latin was known to few, & no derivations recieved from it.
6.andDrihten cwoth to him, why art thu yr?[andLord quoth   to him, why art thouire?6. and Drihten cwæth to him, hwi eart thu yrre?7.ifthu good dost, soon it be-eth thee  mithgoodforgeld;if thuthon evil dost, soon it[ifthou good dost, soon it be-eth theewithgoodgeld;if thouthen evil dost, soon itbeeth mith evilfor-geld.[beethwithevilgeld.7. gif thu goddest, sona hit bith the mid gode for-golden; Gif thu thonne yfel dest, sona hit bith the mid yfele for-golden.
   geld, paid. Spelm. Gloss. compensatio. Benson.
8. 
tha cwoth Cain to Abel his brother, Uton gang out; thahioutgone were; thay-rosedCain[then quoth  Cain to Abel his brother, come,gang out; whentheyoutgone were;thenaroseCainwithhis brother Abelandof-slew him. [withhis brother Abelandslew him.8. tha cwæth Cain to Abele his brether. Uton, gan ut; tha hi utagane wæron, tha yrsode Cain with his brother Abel and ofsloh hine.9. tha cwoth Drihten to Cain, where is Abel thine brother?thaansweredhe and cwoth, [then quoth  the Lord to Cain, where is Abel thine brother?thenansweredhe and quoth,Ina wit.sayst thushould Iminebrotherholden? [Ina wit.sayst thoushould Iminebrotherhold?9. tha cwæth Drihten to Caine, hwær is Abel thine brothor? tha answarode he and cwæth, Ic nat. segst thu sceolde ic minne brothor healdon?10. tha cwoth Drihten to Cain, what didestthu?thinesbrother blood clepeth up to me of earthen.[then quoth  the Lord to Cain, what didstthou?thinebrother blood clepeth up to me of earth.10. tha cwæth Drihten to Caine. whæt dydest thu? thines brother blod clypath up to me of eorthan.11.witodlic thu be-esta- worried over earthan,for thanthat seearthon-fangthines[verily thou  be-est worried over earth.for  thanthat theearthfangsthinebrother bloods,that thumiththinumhandum agote.[brother’sblood,that thouwiththinehandspilled.11. witodlice thu byst a-wyrged ofer earthan, for than the seo eorthe on-feng thines brother blodes, the thu mid thinum handum agute.12.then thu tillest thine on earthan, nay sealeth he thee none wæstms;thufarest[when  thou  tillest thine earth nay givethhe thee none fruit;thoufarestworriend,and be-est flyman yond all earthan[worried,and be-est flyman yond all earth.12. thonne thu tilast thin on eorthan, ne sylth heo the nane wæstmas. thy færsth worigende and bist flyma geond ealle eorthan.13.witodlie Cain cwoth toDrihten,  mine unrightwisenessis more than I  forgiveness worthsy.[verily Cain quoth tothe Lord, mine unright-wisenessis more than I forgiveness worthybe13. witodlice Cain cwæth to Drihtne, min unriht-wisnysse is mare thonne ic forgifenysse wyrthe sy.14.now to-day thou me a-flymst,and I mebe-hide from thineransine,and I worry[now to-day thou me a-flyest,and I me hide from thine face,and I worryandbe a-flymed, yond all earthan;alcthere themey- meet meof-slayeth.[andbe a-fledyond all earth;ilcthere thatmemeet meslayeth.14. nu to dæg thu me a-flymst, and ic me be-hyde fram thinre ansine, and ic worige and beo aflymed geond ealle eorthan; eale thæra the me ge-mett me of-slyth.15.tha cwoth  Drihten to Cain, nabe-eth it naswa; acalcthere theof-slayeth Cain[then quoth  the Lord to Cain, nay be-eth it nayswa; &ilcthere thatslayeth Cainon-fehthsevenfoldewite,and god him sealdtoken, that none there thehiney-met[payethsevenfoldwite.and god him gave token, that none there thathimmethinenaof- slay.[himnayslay.15. tha cwæth Drihten to Caine, ne byth hit na swa, ac ælc thæra the of-slith Cain, on-fehth seofon-feald wite. and God him sealde tacn, thæt nan thæra the hine ge-mette, hine ne of-sloge.
   on-fehth. payeth. Wilkins’ Glossary

   wite, punishment, penalty. Bailey.
16.Cain yode from  Drihtenes ansyne,and he wuned flymanon themEast deal[Cain yode from  the Lord’s face, and he wuned fly-manon theEast dealtheselandes theisy-namedEden[thelandsthatisnamedEden.16. Cain eode fram Drihtnes ansyne, and he wunode flyma on tham eastdeale thæs landes the is ge-nemned Eden.17.WitodlicCain nam wife; by therehey-strained Enoch; and hey-timbered[verily Cain nam wife; by her he strained Enoch; and hetimberedchester,and named it by his son name,Enoch.[chester,and named it by his son nameEnoch. 17. witodlice Cain nam wif. be thære he ge-strynde Enoch; and he ge-timbrode ceastre, and nemned hi be his suna naman Enoch.
   Ceastre, chester. oppidum, castrum, Bede’s Sax. Chron. Verstegan.
18.SoothlicEnoch  y strainedIrad, and IradystrainedMehujael,& Mehujaely-strained[forsooth  Enoch   strained  Irad, and Irad strainedMehujael,& MehujaelstrainedMehusael,and Methusaely-  strained Lamech.[Mehusael,and Methusael strained Lamech.18. sothlice Enoch ge-strynde Irad, and Irad ge-strynde Mauiahel and Mauiahel ge-strynde Matusael, and Matusael ge-strynde Lamech.19.WitodlicLamech nam twa  wife, other wasy- namedAdeh,and other Zella.[Verily  Lamech nam twawife, other was  named Adah. and other Zella.19. witodlice Lamech nam twa wif. other wæs genemned Ada, and other Sella.20.thaa-kenned  Ada Jabel; thewas father therethewunedony-teldumand herd.[then    boreAda Jabel;    hewas father thosethatwunedontentand herds.wunedony-teldumand herd.[wunedontentand herd.20. tha a-cende Ada Jabal; the wæs fæder thare the wunodon on ge-teldum and hirda.21.hisbrother hat  Jubal, thewas father harper and thæretheorganenmakedan.[his brother hight Jubal,  he was father harper and thosethatorgansmaked.21. his brothor hatte Jubal; the wæs fæder herpera thæra the organan macodan.22.beZillan he  y- strained Tubalcain; sewas eithery-gold-smith,y-iron-smith and[by Zillan he   strained Tubalcain; hewas eithergold-smith,iron-smith andanedaughter,sehatNoema.[onedaughter,thehightNoema.22. be Sellan he ge-strynde Tubalcain; se wæs egther ge-goldsmith, ge-irensmith, and ane dohtor, seo hatte Noema.23.Lamechcwoth  tha to his wivum,Adah & Zillah,y-hearmine stemn,Lamech wif;[Lamech quoththen  to his wives, Adah & Zillah,hearmine voice,Lamech wife;listethmine speech, for thantheIof-slew weron mine wound, and youngling on mine hand.[listenmine speech, for thenthatIslew weretomine wound, and youngling on mine hand.23. Lamech cwæth tha to his wivum, Ada & Sella, ge-hyrath myne stemne, Lamech wife, hlystath mine spæce; for than the ic of-sloh weron min wunde, & iungling on minum handam;24.sevenfoldwreak be-eth  y- seald for Cain, &seventy seven fold for Lamech.[sevenfold wreak be-eth  seald for Cain, & seventy seven fold for Lamech.24. seofonfeald wracu ge-sealde for Cain. and hund seofontig seofonfeald for Lamech.25.AftAdamy-  strained son, thone he named Seth, and thus cwoth.Drihtenme[AftAdam  strained  son.then he named Seth, and thus quoth,the Lordmesealdthisn son for Abel theCainof-slew.[gave thisson for Abel thatCainslew.25. Eft Adam ge-strynde sunu, thone he nemde Seth, and thus cwæth Drihten me sealde thisne sunu for Abel the Cain of-sloh.26.Sethy-  strained son, and named hine Enos;seEnos on-ganerston-clepenDrihtennaman.[Seth  strained   sonand named him Enos;theEnos beganerstclepethe Lord’sname.26. Seth ge-strynde sunu and nemde hine Enos; se Enos ærest on-clypian Drihtnes naman.Chap. V.1.Thisis se  book Adames mage-race, on thoneday theGod y-shope man;to Godes[Thisis the book Adam’s  maye-race, on theday thatGodshope man; to God’s1. this is seo boc Adames mægrace. on thone dæg the God ge-sceop man, to Godes ge-licnesse he ge-worhte hine.
   mage-race, kin-race. mage, kin. Mag. bote, fine for killing a relation. Verst. Bailey. Spelman Gloss.
 y- likeness hey-wrought him.[likeness hewrought him.2.werand wife hey-  shope hii,andy- bletsed hi,and hethis namanAdam on tham[wereand wife heshope them,andblessed them,and highthis nameAdam on thedaythehi y-shapen were.[daythatheshapen were.2. wer and wif he gesceop hii, and ge-bletsode hi, and het his naman Adam on tham dæge the hi ge-sceopene wæron.3.Adamsoothlic  lived hun-tentyyear and thirty year;andy-strained son to his[Adamforsoothlived  hundredyear and thirty year, andstrained son to hisy-likeness, andan-likeness,and hethineSeth.likeness, and own-likeness,and highthimSeth.3. Adam sothlice leofode honteonti geare and thritte geare and gestrinde sunu to his ge-licnesse, and anlycnisse, and het hine Seth.4.thaweron  Adamesdays sithen hey-strained Seth viiihundyear, and hey-strained sons and daughters.[thenwereAdam’sdays sithen 
he strained Seth viii.hundredyear, and hestrained sons and daughters.4. tha wæron Adames dages siththen he ge-strind Seth viii. hund yeara, and he ge-strinde sunu and dohtra.5.wasthay-   wrodenall the time theAdam lived nine hundand xxx.year,[wasthen wroughtall the time thatAdam lived nine hundredand xxx.year, andhe thaforth-fared[andhe thenforth-fared. 5. wæs tha ge-worden eal the time the Adam leofode nigon hund geara and xxx geare, and he tha forthferde.6.Sethwashund  wintereand five, thahey-strainedEnos.[Sethwashundred wintersand five, whenhe strainedEnos.6. Seth wæs hund wintre and five, tha he  ge-strynde Enos.7.helived sithenhey-strained Enos viii.hundyear & seven year,& y-strained sons & daughters.[helived sithenhe  strained Enos viii.hundredyear & seven year,&strained sons & daughters.7. he lyfed siththan he ge-strinde Enos viii hund geare and seofon geare, and gestrynde sunu and  dohtra8.weronthay-wrodenall Sethesdayesix. hundyearand xii. year,and he forthfared.[werethen wroughtall Seth’sdaysix. hundredyearsand xii. year,and he forthfared.8. wæron tha gewordene ealle Sethes dagas, ix hund geare and xii geare and he forthferde.9.Enossoothliclivedhundninety  year and hey-strained Cainan.[Enosforsoothlived  ninety year and he strained Cainan.9. Enos sothlice leofode hund nygontyg geare, and he ge-strynde Cainan.
   to the numbers 70. 80. 90. 100. 120. the A-S. prefixed the syllable hund without any meaning
10.afterthisup-springhe lived viii. hundyear& xv. year,&y-strainedsons and daughters.[afterthisoff-spring he lived viii. hundred year& xv. year.&strained sons and daughters.10. Æfter thes up-springe he leofode viii. hund geare and xv. geare, and gestrinde suna and dohtra.11.weronthay- wrodenall Enosesdays ix. hundyear, and V. year, and he forthfared.[werethen wrought all Enos’sdays ix. hundredyear, and V. year, and he forthfared.11. wæron tha ge-wordene ealle Enoses dagas ix hund geare and V. geare, and he forthferde.12.Cainanlivedhund-seventy year andy- strained Malaleel.[Cainanlivedseventy year and strained Malaleel.12. Cainan lyfode hund-seofontig geare, and ge-strinde Malaleel.13.helived sithen hey-strained Malaleel viii. hundwinter, and after them hey-strained[helived sithen he strained  Malaleel viii. hundred winter, and after them hestrainedsonand daughters.[sonand daughters13. he lefeode siththan he ge-strinde Malaleel viii. hund wintre, and æfter tham he ge-strinde suna and dohtra.14.andhe forthfared thahe was nine hund winter and ten winter.[andhe forthfared whenhe was nine hundred winter and ten winter.14. and he forthferde tha he wæs nigon hund wintre and tyn wintre.15.witodlicMalaleely-strained Jared thahe was five and sixty winter.[verilyMalaleelstrained Jared whenhe was five and sixty winter.15. witodlice Malelehel ge-strinde Jared tha he wæs fif and sixtig wintre.16.andsithen hey-strained sons and daughters.[andsithen hestrained sons and daughters.16. and siththan he ge-strinde suna & dohtra.17.andhe forthfared thahe was eight hund winter and fivehund-ninety winter.[andhe forthfared whenhe was eight hundred winter and  fiveninety winter.17. and he forthferde tha he was eahta hund wintre and fif hund-nigontig wintre.18.Jaredy-strained Enoch tha he was five and sixty winter.[Jaredstrained Enoch whenhe was five and sixty winter.18. Jared ge-strinde Enoch tha he wæs fif and sixtig wintre.19.andafter thamthe  hey-strained sons and daughters.[andafter  him thenhestrained sons and daughters.19. and æfter tham the he ge-strinde suna and dohtra.20.andhe forthfared thahe was nine  hundwinter and five and sixty winter.[andhe forthfared whenhe was ninehundredwinter and five and sixty winter.20. and he forthferde tha he wæs nigon hund wintre and fif and sixtig wintre.21.Enochy-strained Mathusalem thahe was five and sixty winter.[Enochstrained Mathusalem whenhe was five and sixty winter.21. Enoch ge-strinde Mathusalem tha he wæs fif and sixtig wintre.22.andsithen hey-strained sons and daughters. [andsithen he strained sons and daughters.22. and siththan he ge-strinde suna & dohtra.23.andhe was onthisum life three hundwinter andfive and sixty winter.[andhe was inthislife three hundredwinter &five and sixty winters.23. and he wæs on thisum life threo hund wintre and fif and sixtig wintre.24.andhe fared mithGod, and himnanman sithen nay saw; for thamthe Drihten[andhe fared withGod, and himnoneman sithen naysaw; for thatthe Lord hinnam with soul and mithlichaman.[himnam withsoul and mith body.24. and he ferde mid Gode; and hine nan man siththan ne ge-seah; for tham the Drihten hine nam mid sawle and mid lichaman.25.witodlicMathusalemy-strained Lamech thahe was seven and hund-eighty winter.[verilyMathusalemstrained Lamech whenhe was seven and hundredeighty winter.25. witodlice Matusalam ge-strinde Lamech, tha he wæs seofon and hund-eahtatig wintre.26.andafter thamhey- strained sons and daughters.[andafter himhestrained sons and daughters.26. and æfter tham he gestrinde suna and dohtra.27.andhe forth fared thahe was nine hundwinter and nine and sixty winter.[andhe forth fared when he was nine hundredwinter &nine and sixty winter.27. and he forthferde tha he wæs nigon hund wintre and nigon and sixtig wintre.28.Lamechy-strained son tha he was an hundwinter andtwo andhundeighty winter.[Lamechstrained  son whenhe was an hundredwinter &two andeighty winter.28. Lamech ge-strinde sunu tha he wæs an hund wintra, & two and hund-eahtatig wintre.29.andnamed hineNoah, and thus cwothbe-him;this man usaferfrathfrom ourumworkum[andnamed him Noah, and thusquothhim;this man uscomfortethfrom ourworkandfrom ourumy-swink on themland the Drihtenworried.[andfrom our swink on theland the Lordworried.29. and nemde hine Noe and thus cwæth be-him. thes man us afrefrath fram urum weorcum, and fram urum ge-swince on tham lande the Drihten wirigde.30.afterthem thehey- strained sons and daughters.[afterthem thenhestrained sons and daughters.30. æfter tham the he ge-strinde suna & dohtra.31.andhe forthfared thahe was seven hund winter, and seven andhund-seventy winter.[andhe forthfared whenhe was seven hundredwinter, and seven andseventy winter.31. and he forthferde tha he wæs seofon hund wintre and seofon and hund-seofontig wintre.32.Noahsoothlicthathahe was five hunyear thay-strained he three sons,Sem,and Ham & Jafeth.[Noahforsooththenwhenhe was five hundredyear thenstrained he three sonsShemand Ham & Japhet.32. Noe sothlice tha tha he wæs fif hund geara tha ge-strinde he thri suna, Sem, and Cham and Jafeth.Chap. VI.1.Menwerdonthay-manifold over earthan,& daughteray-strained.[Menwerethenmanifold over earth,& daughtersstrained.1. Men wurdon tha ge-menigfilde ofer eorthan, and dohtra ge-strindon.2.theny-sawonGodesbairenthat werongood men mannadaughtrathat hiweron[thensawGod’sbairnthat weregood men man’sdaughtersthat theywerehlity,and namonhim wife of allumthem thathehiy-churon.[beautiful,and namedhim wife of allthem thattheythemchuse.2. tha ge-sawon Godes bearn that wæron gode men manna dohtra, that hig wæron wlitige, and namon him wif of eallum tham tha the hig ge-curon.
   bairn. children. Scotch

   ye-curon. qu. ge-ceosan. chuse.
3.andGod cwoththa,na thoro-wunethnaymine ghost on men on ekeness, for[andGod quoththen,notthoro-wunethnotmine ghost on men on ekeness, forthanthehe is flesh.[thenthathe is flesh.3. and God cwæth tha ne thurh-wunath na min gast on menn on ec-nisse, for than the he is flæsc
   thoro-wuneth, thoro-dwelleth.
4.Entasweroneke-swilc over earthan onthem dayum.after thamthe Godes[Giantsquotheke-swilc over earthan inthem days.after themthe God’sbairn teamdonwith  manna daughtraand hikindon.thasindmighty from[bairnteamedwith man’sdaughters,and theykindled.theyweremighty fromworldandlistful weres.[worldandlistful weres.4. Entas wæron eacswilce ofer eorthan on tham dagun. æfter them the Godes bearn tymdon with manna dohtra and hig cendon. tha sindemihtige fram worulde and hlisfulleweras.
   teamed, paired as teams of oxen.

   kindle, to breed. Bailey.

   hlisa, fama. hlist. auditus. listful, from to listen, listened, heard of, famous.
5.thay-saw God that mickle evilnessmannawas over earthan,and ally-think[thensaw God that mickle evilnessman’swas over earth,and allthinkmannaheartonwasy-wendon evil onallumtiman.[man’sheartswas went on evil inalltimes.5. tha ge-seah God that micel yfelnys manna wæs over eorthan, and eall ge-thanc manna heortena wæs ge-wendon on yfel on eallum timan.
   ie. thoughts of man’s hearts.
6.Godthaoff-thought that he many-wrought over earthan.he would tha warnian[Godthenoff-thought that he manwrought over earth. onær,and was y-reped mithheartensorenesswithinnan.[and wasreped withheartsorenesswithin. 6. Gode tha of-thuhte that he man ge-worhte ofer eorthan. he wolde tha warnian onær; and wæs gehrepod mid heortan sarnisse withinnan
   these words are not in the original text. their meaning is not obvious.
7.andcwoth,I a-diligethonemannantheIy-shope from thereearthanansine,[andquothI destroythementhat Ishope from theearth’sface,fromthemmen oththaneaten,from themslinkendumoththafoweles.me[fromthemen untotheneatfrom theslinkinguntothefowls.meoff-thinkethsoothlicthat I hiwrought.[off-thinkforsooththat Ithemwrought.7. and cwæth, Ic a-dilige thone mannan the ic ge-sceop fram thære eorthan ansine, from tham men oth tha nytenu, fram tham slincendum oth tha fugelas. me of-thincth sothlice that Ic hig worthe.
   slincan to creep. to sneak. Johnson’s dict.
8.Noahsoothlicwas Gody-queme, and give at-foranhim met.[Noahforsoothwas Godqueme, andgift be-forehim met.
   to queme, to please, to favor. Ch. Spenc.  Bailey

   giftan, to give, favor.
9.thesesindNoahsnearness.Noah was right-wise were,andfull-framedonhis[theseareNoah’snearness.Noah was right wise were,andfull-framed inhismayth.mithGod he fared.[mate.withGod he fared.9. thas sind Noes cneornissa. Noe wæs riht-wis wer, and ful-fremed on his mægthum. mid God he ferde.
   nearness, family, kin, relation

   full-framed, strong, perfect.

   mæg, meagth, mata. kin, generation. Verstegan mægbote, penalty for killing a relation. Lambert.
10. andy-strained three son,Sem, andChamand Jafeth.[andstrained three son,Sem, andHamand Japhet.10. and ge-strinde thri suna, Sem, and Cham, and Jafetth.11. thawas all seearthy-wemedat-foranGod, anda-filled mithun-right-wiseness.[thenwas all theearthwemedbe-foreGod, andfilled withunright wiseness11. tha wæs eall seo eorthe ge-wemmed æt-foran Gode, and a-fylled mid un-riht-wisnysse.
   wem, blemish, fault. Chaucer. Bail. Johnson.
12. thay-saw God that seearth wasy-wemed,for thanthe ilk flesh wemed his way over earth.[thensaw God that theearth waswemed,for thatthe ilk flesh wemed his way over earth.12. tha ge-seah God that seo eorthe wæs ge-wemmed, for than the ælc flæsc ge-wemde his weg ofer eorthan.13. andGod cwoththato Noah, y-endingallesfleshescome at-foranme. seearth is[andGod quoththen to Noah,endingof allfleshcome beforeme. theearth isa-filled mithunrightwiseness from her ansine,and Ifor-do himiththæreearthesamed.[filled withunrightwiseness from her face,and Ifor-do  themwiththeearthsame-wise.13. and God cwæth tha to Noe, ge-endung ealles flæsces com ætforan me. seo eorthe ys a-fylled mid unrihtwisnysse fram heora ansine, and ic for-do hig mid thære eorthan samod.
   for-do. for is here. a prefix, as in for-bid for-fet Etc. meaning to undo, destroy.

   same. self. itself.
14. workthee now an ark ofa-hewenumboardum; and thou workestwuningbe-innan[workthee now an ark ofhewnboards;and thou workestwuninginthemark, & clammest withinnanandwithoutenmithtarian.[themark, & clammest withinandwithoutwithtar.14. wirc the nu ænne arc of a-heawenum bordum, and thu wircst wununge binnan tham arce, and clæmst withinnan and withutan mid tyrwan.
   wuning. dwelling.

   clæmst, clammiest, make clammy. daub. Bailey. Johnson.
15.andthou workesthinethus. three hundfathombeethseon long; and fifty[andthou workestitthus. three hundredfathombetheon long; and fiftyfathomon board, and thirty onhighness.[fathomon board, and thirty inhighness.15. and thu wircst hine thus. threo hund fæthma bith se are on lenge, and fiftig fæthma on bræde, and thrittig on heahnisse.16.thouworkest thereoneh-thirl,and thou gettest hishighness together on over-wardum[thouworkest thereinthirl,and thou gettest it’shighness together on over-ward
   thirle. a hole. Bail-Johns. insw. Chaucer.
toane fathom. door thou settest by theresidanwith-neathan,and thou makest[toane fathom. door thou settest by thesidebe-neath,and thou makestthreeflooringbe-innanthem ark,[threeflooringsbe-inthem ark.16. thu wircst thæreon eh-thirl, and thu ge-tihst his heahnisse to gædere on useweardum to anre fæthme duru thu setst be thære sidan with-neothan and thu macast threo fleringa binna tham arce.17.Even,Iy-bring floods water over earth, thatI  off-slay all flesh on them theis lifes[Even,Ibring floods water over earth,  thatI off-slay all flesh on them thatis life’sghostunder heavenum,and all thathingtheon earthansindbeeth for-naman.[ghostunder heaven.and all thethingsthaton eartharebeeth for-namen.17.  efne, Ic ge-bringe flodes wæteru ofer earthan, that Ic of-sled eall flæsc on tham the ys lifes gast under heofenum, and ealle tha thing the on eorthan synd, beoth for-numene.
   verily. B.S.

   numene, name, taken. for is a prefix.
18.Iset minewed to thee, and thou goest into thamark, and thine sona,thine[Iset mine wed to thee, and thou goest into themark. and thine sonsthinewifeand thinresunawife miththee.[wifeand thinesons’wife withthee.18. Ic sette min wedd to the, and thu gæst into tham arce, and thine suna, thin wif and thinra sunuwif mid the.
   wedd a covenant, a pledge. Ch. Benson. hence to wed
19.andof all neatenum,allesfleshes,twainy- macenthou lettest into them ark miththee,[andof all neats,all flesh,twainmake thou lettest into them ark withthee.thatthey live may[thatthey live may.19. and of eallum nyterum, ealles flæsces, twegen ye-macan thy lætst into tham arce mid the, that hig libban magon.
   qu? macan to make.  maca. par, socius, conjux Benson. make, a mate, husband, wife. Chauc.
20.ekeof fowlumbeherkin,and of allum orf-kine,and of allumcreepindumkine,[ekeof fowlsby theirkind,and of all orf-kindand of allcreepingkind. twamand twamfarenin miththee, that himayonliven.[twainand twainfarein with thee, that theymaylive.20. eac, of fugelum be heora cinne, and of eallum orf-cinne, and of eallum creopendum cinne, twam and twam faran in mid the that hi magon libban.
   orf-cattle. orf-gild. Bailey  Spelm. Gloss.
21.thounimestwitodlicof all meatumthetomeat may intothee, that hibeeneither[thounimest,   to wit,of all meatthatto meat my untothee, that itbeeithery-thee,y-him tobe-liven.[thee  him tolive.21. thu nimst witodlice of eallum metlum the to mete magon into the, that hig beon æghther ge-the ge-him to big-leofan.
   thu nimest, i.e. nimest thu, take 

   as a verb, to eat.
22.Noahsoothlicdid all the thingthehim God  be-bade.[Noahforsoothdid all the thingsthathim God bade.22. Noe sothlice dide ealle tha thing the him God be-bead.Chap. VII.1.AndGod cwothto him, gang into thamark and all thinehive-reden.thee Iy-saw[AndGod quothto him, gang into the ark and all thinehive-rede.thee Isawsoothlicrightwisenat-foranme onthissermæthe.[forsoothrightwisebeforeme inthismæthe.1. and God cwæth to him, gang into tham arce, and eall thin hiwræden. the ic ge-seah sothlice rihtwisne æt-foran meon thissere mægthe.
   hive, a house. rede, council or family. house council, house family. house hold.

   mæthe, generation. Verst. tribe.
2.nimintothee of allumcleanumneatenumseven and seven eithery-kinds,and of[nimuntothee of all cleanneatsseven  and seven eitherkind,and ofthenuncleanumtwamand twam.[theuncleantwainand twain.2. nim into the of eallum clænum nitenum seofen and seofen ægthres ge-cyndes, and of tham unclænum twam and twam.3.andof fowl-kinseven and seven, eithery-kinds, that seed siy-holden over all[andof fowl-kindseven and seven, either kinds, that seed beholden over allearthenbroadness.[earth’sbroadness.3. and of fugel-cinne seofen and seofen ægthres ge-cindes, that sæd si ge-healden ofer ealre eorthan bradnisse.4.Isoothlicsend rain nowymbseven nightover earthanforty dayand forty night[Iforsoothsend rain nowabout seven nightsover earthforty daysand forty nightstogether,and Ia- 
deligieall thaedwisttheIy-wrought over earthenbroadness.together,and Idelugeall thesubstancethatIwrought over earth’sbroadness.4. Ic sothelice sende ren nu ymbe seofon niht over eorthan feowertig daga and feowertig nihta togædere, and ic a-dilegie ealle the e-dwiste the ic ge-worhte ofer eorthan bradnisse.
   adilgean, abolere. Bens. but deluge is certainly of that root.

   e-dwiste. qu. dust, dirt, earth?
5.Noahthadid all thathingthehim Godbe-bade.[Noahthendid all thethings thathim Godbade.5. Noe tha dide ealle tha thing the him God be-bead.6.andhe was thasix hunyear on old thathathis floodeswaterythedonover earthan[andhe was thensix hundred year on old thenwhenthis flood’swaterflowedover earth.6. and he wæs tha six hund geara on ylde tha tha thæs flodes wæteru ythedon ofer eorthan.7.whatthaNoahyode into themark, and his three sona,and his wife, and his sonawife,[whatthenNoah yode into theark, and his three sons,and his wife, and his son’swifeforthese floodeswaterum.[forthese floodswaters.7. hwæt tha Noe eode into tham arce, and his thri suna and his wif, and his suna wif, for thæs flodes wæterum.
   eode, yode, went.
8.eke-swilcthaneatenof allumkin,and of allumfowlkin,[eke-swilctheneats of allkinds,and of allfowlkind8. eac swilce tha nitenu of eallum cinne, and of eallum fufelcynne,9.comento Noah into themarkswaswaGodbe-bade.[cometo Noah into theark soasGodbade.9. comon to Noe into tham arce, swa swa God be-bead.10.thaon themeightowanday thathahe in weren,and God hibe-lockenhaved[thenon theeighth day whenthathe in were,and God themlockedhadwithoutan,thay-thodethat flood over earthan.[without,thenflowedthat flood over earth.10. tha on tham eahtogan dæge, tha tha hig inne wæron, and God hig be-locen hæfde withutan. tha y-thode that flod ofer eorthan.
   see verse 16 ‘and the Lord shut him in.’
11.onthamothrummonth, on thoneseventeenthanday thesemonths,thaa-springan[ontheothermonth, on the seventeenthday thismonth.thenspringedallwell-springs their mickelenniwelness,and thereheavenenwater-thotan[allwell-springs their mickelabyss,and theheaven’swater-channelswereny-opened.[wereopened.11. on tham othrum monthe, on thone seofenteothan dæg thæs monthes, tha a-sprungon ealle wyll-springas thære micelan niwelnisse, and thære heofenan wæter-theotan wæron ge-openode.
   well then signified a fountain. missing from this draft, was on previous draft
12.andit rained thaover earthenforty dayaand forty nightaonan.[andit rained thenover earth forty daysand forty nights inone
   in one. i.e. together.
 17.wasthay- wordenmickle flood, and the wateru werony-manifold,&a-heavedon[wasthenwrought mickle flood, and the watersweremanifold&heaved
   in the A-S. the 13th to the 16th verses are omitted being repetitions of the 7th to the 9th
upthoneark.[uptheark.18.andy-thedonswithe, andy-filledonthereearthanbroadness.wittodlicseark[andflowed swithe, andfilledtheearth’sbroadness.verilytheark
   swithe greatly. Bailey, and swither v19. being the verb of swithe, we might say in English, swithered swithe, enlarged greatly.
wasy-fared over thawateru.[wasfared over thewater.18. and y-thedon swythe, and y-fyldon thære eorthan bradnisse. witodlice se arc wæs ge-ferud ofer tha wæteru.19.andthat waterswitheredswithe over the earthen.werthonthabe-heledall[andthat waterabounded swithe over the earth.werethencoveredallthehighestendowna under allerheavenan.[thehighestdownsunder allheaven.19. and that wæter swithrode swithe ofer tha eorthan. wurdon tha behelede ealle tha hehstan duna under ealre heofenan.20.andthat water was fifteen fathom deep over the highestandowna.[andthat water was fifteen fathom deep over the highestdowns.20. and that wæter wæs fiftyne fæthma deop ofer tha hehstan duna.21.werththafornumenall flesh theover earthanstirred.[werethen for-nimmed  all flesh thatover earthstirred.21. wearth tha for-numen eall flæsc the ofer eorthan styrode.
   niman, numan, nyman, to take. for-numan, for-taken, over-taken, destroyed.
22.is omitted in A-S. as being repeated in v.23.23.manand fowla,neatenaand creependra,and ilk thing thelife havedwere a-died[manand fowls,neats  and creepers,and ilk thing thatlife hadwere diedonthamdeepanflood, butonthemanumtheb-innanthemark weron.[inthemdeepflood, butthemonesthatintheark were.23. manna and fugela nytena & creopendra, and ælc thing the lif hæfde wearth a-dyd on tham deopan flode, buton tham anum the binnan tham arc wæron.24.thatflood stood thaswaan hunddayaand fifty daya.[thatflood stood thenso an hundreddaysand fifty days.24. thæt flod stod tha swa an hund daga and fiftig daga.Chap. VIII.1.andGod tha y-mindeNoah’s fare,and thereneatenathehim mithweron,[andGod thenminded Noah’s fare.and  theneatenthathim withwere,andsent thawind over 
earthan,and tha waterawerdony-waned.[andsent thewind over earth,and the waterswerewaned.1. and God tha ge-munde Noes fare, and thæra nyfena the him mid wæron, and asende tha winde ofer eorthan, and tha wætera wurdon gewanode.2.andthe well springestheir micklanniwelnesswordonfor-dyte,and there[andthe well-springstheir mickle abysswerefor-shut, and theheavenanwater-thetan,and se tharainwerth for-bidden.[heaven’swater-flow,and the therainwere for-bidden.2. and tha wil-springas thære miclan niwelnisse wurdon for-dytte, and thære heofenan wæter-theotan, and se ren wearth for-boden.3.thawaterathay-cirdonofthereearthanongainfarend,and begunnonto[thewatersthenaverted offtheearthagainfaring,and beguntowanienafter other  half hunddaya.[waneafter otherhalf hundreddays.3. tha wætera tha ge-cirdon of thære eorthan on-gean-farende, and begunnon to wanigenne æfter other healf-hund daga.
   i.e. a hundred and a half. or 150.
4. thaa-stoodseark on themseventhanmonth over the mountesArmenia’s lands.[thenstood theark on theseventhmonth over the mountsArmenia’s lands.4. tha ætstod se arc on tham seofethan monthe, ofer tha muntas Armenies landes.5.andthe waterato-yoden& wanedonoththenetenthanmonth, and on tham[andthe waters yode& wanedtillthetenthmonth, and on thetenthanmonthat- eowedontheirmountacnolles.[tenthmonth shewedthemountsknolls.5. and tha wætera to-eodon and wanedon oth thæne teothan month, and on tham teothan monthe ateowodon thæra munta cnollas.6.thaafter fortyumdayumundid Noah his2eh-thirlthehe onthemarky-maked.[thenafter fortydays undid Noah hisopeningthathe inthearkmaked.6. tha æfter feowertigum dagum undyde Noe his ehthirl the he on tham arce ge-macode.7.anda-sendoutane ravn;the ravnflew tha out, and nold afton-gaincirran,ere[andsent out araven;the ravenflew thenout, and nold afteragainreturn,erethanthetha waterua-driedonover earthan.[thenthatthe watersdriedover earth.7. and a-sende ut ænne 3. hremn; se hrem fleah tha ut, and nolde eft ongean-cirran, ær than the tha wæteru adruwedon ofer eorthan.
   hrem, hremn, hrefn, corvus, a raven.
8.hea-sent thaaft out aculvran,that he shewed if thawateruthayety-swiconover[hesent then aft out aculver,that he shewed if thewatersthenyetassuaged over
   culver, a pigeon. Bai. Johnson.
thereearthenbroadness.[theearth’sbroadness.8. he a-sende  tha eft ut ane culfran, that heo sceowode gif tha wætera tha git geswicon ofer thære eorthan bradnisse.
   ge-swican, asswicen, swican. ge. & a. are here prefixes, and c sounds ch, as in civic, church. a-swichan, asswage abate. Bailey derives asswage from ad. & suadere. but in Aelfric’s time there were no Latin derivations. that language being them known to very few in England. there is no relation of meaning between asswage and suadere; nor are d. and g. convertible letters in derivations. Johnson derives assuage from A-S. swæs, suavis. but the derivation aswichan, cessare, desistere, is much  more probable.
9.hethaflew out and nay might findanwhere he her foota-set,for thanthetha[hethenflew out and nay might findwhere he her footset,for thenthatthewateraweronover all earthan,and hey-cirredon-gainto Noah,and hey- nam hi[waterswereover all earth,and hereturnedagainto Noah.and hey- nam himintothamark.[intotheark.9. heo tha fleah ut, and ne mihte findan hwær heo hire fot a-sette, for than the tha wætera wæron ofer ealle eorthan; and he ge-cirde on-gean to Noe and he ge-nam hig into tham arce.10.heabode thayet other seven dayesanda-sent out aft culvran.[heabode thenyet other seven daysandsent out aft culver.10. he abad tha git othre seofon dagas, and a-sende ut eft culfran.11.hecome thaon evening aft to Noah and broughtanetwig of anumoil-beam, mith[hecome thenon evening aft to Noah and  broughtatwig of anoil-beam, withgreenumleafumon his mouth; thaunderwatNoah that thewateraweron[greenleafin his mouth; thenunderwotNoah that thewaterswerea- dried over earthan. dried over earth.11. heo com tha on æfnunge eft to Noe, & brohte an twig of anum ele-beame mid grenum-leafum on hire muthe. tha under-geat Noe that tha wætera wæron a-druwode ofer eorthan.
   under-geat. qu. g. for w. under-wat wat, wot Bailey Johnson. wate. Chaucer. under-wat then is to understand. to know.
12.andabode swathaseven dayes,anda-sent out culvran; senayy-chirdon-gainhim.[andabode sothenseven daysandsent out culveritnayreturnedagainhim.12. andabad swa theah seofon dagas, and a-sende ut culfran. seo ne ge-cirde on-gean him.13.thay-opened Noah this ark’s roof, and beheld out, andy-saw that thereearthan[thenopened Noah this ark’s roof, and beheld out, andsaw that theearth’sbroadnesswas a-dried.[broadnesswasdried.13. thage-openode Noe thæs arces hrof, and beheold ut, and ge-seah that thære eorthan bradnis wæs a-druwod.14.a considerable part of the last and the whole of this verse omitted in A-S.15.Godthaspreachto Noah.thus cwathend.[Godthenpreachedto Noah,thus quothing.15. God tha spræc to Noe thus cwæthende,16.gangout of themark, and thine wife, thine sonaand herwife,[gangout of theark, and thine wife, thine sons and theirwife,andall that there in is miththee. [andall that there in is  withthee.16. gang ut of tham arce, and thin wif, thine suna and hira wif, and eall that thær inne ys mid the.17.leadout miththee over earthan,and wax ye, and beethy-manifoldover earthan.[leadout withthee over earth, and wax ye, and bemanyfoldover earth.17. læd ut mid the ofer eorthan, and weaxe ge and beoth ge-menigfilde ofer eorthan.18.Noahthaout-yode of themark and hieall over earthan.[Noahthenout-yode of the ark and hiedall over earth.18. Noe tha ut-eode of tham arce, and hig ealle ofer eorthan.19.this verse is omitted in the A-S. version.20.andhea- reared an weofodGode,andy-nam of allumthamcleanumneatum[andhereared an altarGod,andnam of allthecleanneatsandcleanumfowlum,andy-offered God laconthemweofod.[andcleanfowls,andoffered God layonthe altar.20. and he arærde an weofod Gode, and ge-nam of eallum tham clænan nytenum and clænum fugelum, and ge-offrode Gode lac on tham weofode.
   lay is still used for wages, hire.
21.God thaunder-fang his lac,and theirwinsomnessbreath, and cwothhim to[Godthenunder- fang his lay,and thewinsomebreath, and quothhim to,willInots-whena-worryanthaearthanhenonforth for mannum,and gitandy-thought[willIno-whenworrytheearthhenceforth for man.witandthoughtmannisherheartansindonforth-held to evil from youth. earnestly nay off-slay I[mannishheartareforth-held to evil from youth. earnestly nay off-slay Ihenonforth mithwater ilk thingquics;swaswaI did, allumdayumthereearthan.[henceforth withwater ilk thingquick,soasI did, alldaystheearth.21. God tha under-feng his lac thære wynsumnysse bræth, and cwæth him to, Nelle ic nates-hwon a-wirgean tha eorthan heonon forth for mannum. and-git and ge-thoht menniscre heortan syndon forth healde to yfele fram iugothe. eornostlice ne of-slea ic heonon forth mid wætere ælc thing cuces, swa swa ic dyde, eallum dagum thære eorthan.
   fang is a tooth or claw. fangan, to take.

   winsom breath, sweet flavor.

   and-git intellectus qu. g. for w. and-wit.

   cuces, i.e. quickes living, as in the phrase the quick and the dead.
22.seed andy-reap,chill and heat,summer & winter, day & night nayy-swacheth.[seedandreaping, chill and heat,summer & winter, day & night naassuageth.22. sæd and ge-rip, cile and hæte, sumor and winter, dæg and niht ne ge-swicath.Chap. IX.1.God bletsedthaNoe and his suna,and cwathhim to;waxethand beeth[Godblessedthen Noe and his sons,and quothhim to,waxand bey-manifold, anda-filleththe earthan.[manifold, andfillthe earth.1. God bletsode tha Noe and his suna, 
and cwæth him to, Weahxath and beoth ge-menigfilde, and a-fyllath tha eorthan.2.and be youregeand ogeover all neaten,and fowls, and over all the thing[andbe yourfearand aweover all neats,and fowls, and over all the thingstheon earthanstirreth, all sea-fishessindonyourumhandumbe-taht.[thaton earthstirreth,all sea-fishesaretoyourhandstaken.sindanyourumhandum be-taht.[areyourhandstaken2. and beo eower ege and oga ofer ealle nitenu and fugelas, and ofer ealle tha thing the on eorthan stiriath, ealle sæ-fixas sindon eowrum handum be-tæhte. 
   cge, oge, age, g, for w. awe, terror. ege-leas. aweless, in English it is translated ‘fear and dread,’ in the LXX.  Ts.

   be-tæhte, be-taht. part, pas be-tæcan tradere. tæcan to take.
3.and all that thestirreth and liveth,beethyou to meat,swaswagrowend[andall that thatstirreth and livethbeyou to meat,soasgrowingworta I be-tahtall you.[wortsI be-tookall you.3. and eall that the styrath and leofath, beoth eow to mete, swa swa growende wyrta ic be-tæhte ealle eow.4.buton them anumthat ye flesh mithblood nay eatan.[butthem onethat ye flesh withblood nay eat.4. buton tham anum that ge flæsc mid blode ne eton.5.your blood Ioff-gangat all wild-deerum,and eke at them men.of these weres handa[yourblood Irequireat all wild-deer,and eke at them men.of these weres handsand his brother handa, I off-gangthese manneslife.[andhis brother hands,I requirethese man’slife.5. eower blod ic of-gange æt eallum wild-deorum, and eac æt tham men. of thæs weres handa, and his brothor handa ic of-gange thæs mannes lif.6.swa-who-swa a-getmannesblood, his bloodbeetha-gotten. witodlicto Godesanlikeness[so-who-sogetsman’sblood.his blood begotten. wittinglyto God’sownlikenessisis seman y-wrought.[isis themanwrought.6. swa hwa swa a-git mannes blod, his blod bith agoten. witodelice to Godes an-licenisse ys se man ge-worht.7.wax ye now and beethy-manifold, and goethover earth andy- fill hi.[waxye now and  bemanifold, and goover earth andfill it. 7. weaxe ge nu and beoth ge-menigfylde, and gath ofer eorthan and ge-fyllath hig.8.God coathaft to Noe and to his sunum.[Godquothaft to Noe and to his sons.8. God cwæth eft to Noe and to his sunum,9.Even, now I set minewed to you and to yourumoffspring,[Even,now I set minewed to you and to youroffspring,9. Efne, nu ic sette min wedd to eow and to eorum of-springe.
   wedd, wed, pledge, covenant. Chaucer.
10.andto allumthemlivendumneatenumtheof themarcyode.[andtoallthelivingneatsthatof thearkyode.10. and to eallum tham libbendum nytenum the of tham arce eodon.11.thatI nahts-when nill henonforth all flesha-diedanmithfloodeswaterum[thatIno-when nill henceforth all flesha-diewithflood’swaters.nayhenonforth naybeeth flood to sinkendthe earthan.[nayhenceforth naybeethflood to sinkthe earth.11. thæt ic nates-hwon nelle heonon-forth eall flæsc a-dydan mid flodes wæterum; na heonon forth ne bith flod to sencende tha eorthan.
   a-die,  kill.
12.this beeththat token mineswed, that I dobetwixt me and you and allum[thisbethat token minewed, that I do,betwixt me and you and alllivendumneatenum on ekemaythum[livingneatson ekemaethe.12. this bith that tacn mines weddes, that ic do betwux me and eow, and eallum libbendum nytenum on ecum mægthum.
   mægthum. see VII.1.
13.that is that I set mine rain-bowanonwelkenum,and hebeeth token mines[thatis that I set mine rain-bowinwelkin,and itbeeth token minesweddesbetwixme and thereearthan.[wedbetwixtme and theearth.13. thæt ys that ic sette minne ren-bogan on wolcnum; and he bith tacn mines weddes betwux me and thære eorthan.14.thone I over-teeheavenanmithwelkinum,thoneatywethmine bow onthemwelkinum.[whenI over- drawheavenwithwelkin,thenshewethmine bow inthewelkin.14. thonne ic ofer-teo heofenan mid wolcnum, thonne æteowth min boga on tham wolcnum.
   teon, ducere. ofer-teon, obducere over-draw
15.and I bey-mindyminesweds with you, that henonforth nabeeth flood to[andI bemindfulmyweds with you, that henceforth naybeeth flood toa-delugenall flesh.[delugeall flesh.15. and ic beo ge-mindig mines weddes with eow. that heonon forth ne bith flod to a-diligenne eall flæsc.16.beeth thonemine rain-bow onthemwelkinum,and I hiney-see and[bethenmine rain-bow inthewelkin,and I himsee andbey-mindytheseekanweds,they-set is betwixGod and allumlivendumflesh[bemindfultheseekewedsthatset is betwixtGod and alllivingflesh.
   ecan, eke, ever, everlasting.
theover earthanis.[theover earthis.16. bith thonne min ren-boga on tham wolcnum, and ic hine ge-seo, and beo ge-mindig thæs ecan weddes, the ge-sett ys betwux Gode and eallum libbendum flæsce the ofer eorthan ys.17.this beeththat token minesweds,theIy-set betwixme &allumflesh over earthan.[thisbethat token minewedsthatI set betwixtme &allflesh over earth.17. this bith that tacn mines weddes the ic ge-sette betwux me and eallum flæsce ofer eorthan.18. weron thaNoes sonatheof themark yode,Semand Ham and Japheth, and Ham[werethenNoah’ssonsthatof theark yode,Shemand Ham and Japheth, and Hamwittinglyis father thereCanaanishertheod.[wittinglyis father theCananitishtheod.18. Wæron tha Noes suna the of tham arce eodon, Sem, and Cham, and Jafeth, and Cham witodlice ys fæder thære Cananeiscre theode.
   theod nation. Verstegan.
19.and of thesumthreemNoes sonumisto-sowen all mankinover earthan.[andof thesethreeNoah’ssonsissowen all mankindover earth.19. and of thisum thrim Noes sunum ys to-sawen eall mancynn ofer eorthan.20.Noetha earthling began to workenthat land,andy-set him wine-yard.[Noahthenearthling began to workthat land.andset him wind-yard.20. Noe tha yrthling began to wincenne that land, and ge-sette him win-eard
   yrthling, agricultor, arator. erian, arare. erend, arans. to are. Chau. to plough. Bailey derives to are from arare. but it was in use with the A-S before they had borrowed any thing from the Latins.
The Anglo-Saxons often used their active verbs in a passive sense, so that “warrian” means to be warned—and wolde tha warrian onær means here “and wished then to have been warned before”—and Justly so—for God, repenting of what he had done, not having forseen the consequences, might well wish to have been warned to them—